UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: DECEMBER 31, 2014 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 40 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Portfolio Manager’s Letter CASH MANAGEMENT FUND Dear Investor: I’m pleased to send you the First Investors Life Cash Management Fund annual report for the year ended December 31, 2014. During the period, the Fund’s return on a net asset value basis was 0.0%. The Fund maintained a $1.00 net asset value per share throughout the year. Economic Overview and Market Summary The U.S. economy grew at approximately 2.5% during 2014, with growth accelerating in the second half of the year. Of note, the unemployment rate fell from 6.7% to 5.6%, its lowest level since 2008, as the economy created the most jobs in fifteen years. This good news was tempered by a continued decline in the labor force participation rate (i.e., the percentage of the population participating in the labor force) and anemic wage growth. Inflation was subdued with consumer prices increasing only 0.8%, compared to 1.5% in 2013, in part due to the decline in energy prices during the fourth quarter. The improvement in the economy and labor market allowed the Federal Reserve (the “Fed”) to conclude its bond buying program — part of its effort to stimulate growth by lowering interest rates — in October. As well, the Fed remained on course to begin raising the federal funds rate in the second half of 2015, although low inflation (below the Fed’s 2% target) and international developments could delay rate hikes. Long-term U.S. interest rates moved sharply lower throughout the review period, despite a strong consensus at the beginning of the year that rates would continue to rise. The move down in long-term yields reflected a number of factors: slower than expected global growth (especially in Europe), very low foreign interest rates, geopolitical events (e.g., Ukraine, Gaza, ISIS, Ebola) that supported “flight-to-safety” flows into the U.S. bond market, investors’ belief that the upcoming Fed tightening cycle would be more limited than in the past, and deflationary fears which were exacerbated by the collapse in oil prices. For the year, the benchmark 10-year U.S. Treasury note yield fell from 3.03%, a two-and-a-half year high, to 2.17%. The broad U.S. bond market returned 6.3% during the review period, according to Bank of America Merrill Lynch. In particular, long-term bonds had very strong returns as interest rates fell and bond prices rose (interest rates, or yields, and bond prices have an inverse relationship; bond prices rise as interest rates fall). Notably, Treasury securities with maturities longer than ten years gained over 24%. Returns varied by sector. Investment-grade corporate bonds gained 7.5% as the benefit of lower interest rates offset the negative impact of wider spreads. Mortgage-backed securities and the broad Treasury market returned 6.1% and 6%, respectively. High yield bonds lagged the broad bond market, gaining 2.5% as spreads widened. Non-U.S. government bonds also underperformed the broad market, returning 1.1%, as the substantial appreciation of the U.S. Dollar offset gains from lower interest rates. Money market returns continued to be essentially flat, reflecting the Fed’s continuation of very easy monetary policy. 1 Portfolio Manager’s Letter (continued) CASH MANAGEMENT FUND Review of Money Markets Yields on money market funds and the instruments that they invest in have remained at record lows, essentially where they have been for the last few years. The Federal Reserve has had an extremely accommodative interest rate policy since late 2008 and has illustrated a willingness to maintain extraordinarily low short-term interest rates until economic conditions improve. While market expectations have varied on when this may occur, the consensus is that the current policy will remain through at least the middle of 2015. Despite the very low returns that money market funds currently offer, they remain an important part of many investment strategies, as evidenced by the approximately $2.5 trillion dollars invested in the category industrywide. On July 23, 2014, the U.S. Securities and Exchange Commission (“SEC”) adopted amendments to certain rules under the Investment Company Act of 1940 that govern money market funds. There is a transition period extending until October 2016 for the most significant changes, with shorter transition periods for other changes. These changes will impact all SEC-registered money market funds, including the Fund, although they will impact different types of funds in different ways. First Investors Management Company, Inc. (“FIMCO”), the Fund’s investment adviser, is analyzing the impact of these changes and we will communicate to shareholders as the Fund transitions into compliance with the new laws. FIMCO expects the yield to shareholders will remain near zero for the foreseeable future based on the outlook for short-term interest rates. To avoid a negative yield to its shareholders, FIMCO has absorbed expenses to the Fund and has waived its management fee during the period. There can be no assurance that the Fund will be able to maintain a stable net-asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 2 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2014, and held for the entire six-month period ended December 31, 2014. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 3 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $1,000.00 $0.40 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.81 $0.41 * Expenses are equal to the annualized expense ratio of .08%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 4 Portfolio of Investments CASH MANAGEMENT FUND December 31, 2014 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—81.7% Fannie Mae: $400M 1/12/2015 0.06 % $ 345M 1/14/2015 0.11 344,987 500M 1/20/2015 0.06 499,985 520M 3/16/2015 0.11 519,882 500M 4/22/2015 0.11 499,830 Federal Home Loan Bank: 400M 1/20/2015 0.07 399,985 370M 1/29/2015 0.09 369,974 400M 2/9/2015 0.07 399,970 300M 2/20/2015 0.07 299,971 400M 2/20/2015 0.08 399,956 400M 3/13/2015 0.10 399,921 400M 3/13/2015 0.14 399,890 Freddie Mac: 600M 2/2/2015 0.09 599,952 400M 2/3/2015 0.06 399,978 467M 2/9/2015 0.09 466,957 400M 2/11/2015 0.11 399,950 300M 2/13/2015 0.11 299,961 350M 3/17/2015 0.07 349,953 700M 4/21/2015 0.12 699,743 Total Value of U.S. Government Agency Obligations (cost $8,150,838) 8,150,838 VARIABLE AND FLOATING RATE NOTES—18.0% Federal Home Loan Bank: 500M 2/3/2015 0.10 500,007 400M 4/16/2015 0.12 400,018 400M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/2030 0.03 400,000 Valdez, Alaska Marine Terminal Rev.: 300M Exxon Pipeline Co. Project B 12/1/2033 0.02 300,000 200M Exxon Pipeline Co. Project C 12/1/2033 0.02 200,000 Total Value of Variable and Floating Rate Notes (cost $1,800,025) 1,800,025 5 Portfolio of Investments (continued) CASH MANAGEMENT FUND December 31, 2014 Principal Interest Amount Security Rate * Value CORPORATE NOTES—10.0% $500M Coca-Cola Co., 3/11/2015 (a) 0.15 % $ 499,856 500M Procter & Gamble Co., 3/17/2015 (a) 0.12 499,875 Total Value of Corporate Notes (cost $999,731) 999,731 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—4.0% 400M U.S. Treasury Bills, 2/26/2015 (cost $399,987) 0.02 399,987 Total Value of Investments (cost $11,350,581)** 113.7 % 11,350,581 Excess of Liabilities Over Other Assets (13.7 ) (1,373,047) Net Assets 100.0 % $ 9,977,534 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at December 31, 2014. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). 6 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 8,150,838 $ — $ 8,150,838 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 900,025 — 900,025 Municipal Bonds — 900,000 — 900,000 Corporate Notes — 999,731 — 999,731 Short-Term U.S. Government Obligations — 399,987 — 399,987 Total Investments in Securities $ — $ 11,350,581 $ — $ 11,350,581 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 7 Portfolio Manager’s Letter EQUITY INCOME FUND Dear Investor: I’m pleased to send you the First Investors Life Equity Income Fund annual report for the year ended December 31, 2014. During the period, the Fund’s return on a net asset value basis was 8.26%, including dividends of 35.6 cents per share and capital gains of 86.7 cents per share. Fund Review and Performance Attribution The Fund primarily invests in dividend-paying stocks. With interest rates moving lower over the year, the Fund’s high yielding stocks performed very well, as investors sought the relatively attractive income opportunities of dividend-paying equities. On a relative basis, the Fund outperformed the high dividend-yielding components in the Fund’s benchmark, the S&P 500 Index. The fund underperformed the S&P 500, which gained 13.69% during the period, due to strong returns in non-dividend-paying large-cap stocks. This occurred primarily within the technology sector, which had a very strong year. The Fund was also disadvantaged in its small-cap weighting relative to the benchmark; the S&P 500 has virtually no small-cap allocations, whereas the Fund has a healthy allocation to small-caps, which underperformed both large and mid-cap stocks this year. The Fund’s absolute performance is attributable to positive stock selection in the healthcare and technology sectors. Fund holding Actavis has been on an acquisition spree over the past year, and the acquired earnings and cash flow have led to healthy stock returns. The Fund acquired the stock when a previous holding, Warner Chilcott, was bought by Actavis in an all-stock deal. In February, Actavis acquired Forest Laboratories in a highly accretive deal that should add to earnings growth with new products and higher cost savings. AbbVie, a global pharmaceutical company, performed extremely well, with their new drug for the treatment of Hepatitis-C just recently launched and its established Humira drug expected to hit sales of $15 billion in the next few years. Another fund holding in the sector, Covidien, was recently acquired by Medtronic at a very nice premium. It is expected that Medtronic will integrate Covidien’s medical supply and device business into their own, which should in turn produce very good earnings for Medtronic, now a holding of the fund. In technology, Avago Technologies also had a great year, as they have increased their content on the new iPhone as well as made several acquisitions to complement their core organic growth. Intel surprised many investors this year with its strong performance. With the growth of tablets and iPads, many thought the PC was a thing of the past, but a corporate upgrade cycle has brought PC demand above expectations, benefitting semiconductor makers such as Intel. Growth in servers that power cloud-based technologies has also far exceeded market expectations, contributing to the company’s performance. On a relative basis, the fund outperformed the benchmark in the consumer discretionary and utilities sectors, and underperformed the benchmark in the technology and industrials sectors. 8 While Apple performed well on an absolute basis, it was an area of underperformance on a relative basis compared to the S&P 500. The current weighting for Apple in the S&P 500 is over 3% and, therefore, caused a significant relative underperformance for the Fund. The Fund also underperformed in the technology sector because of its investment strategy of investing primarily in dividend-paying stocks, which meant it did not participate in the strong stock performance of Google and/or Facebook, which were strong contributors to the benchmark’s performance but do not pay a dividend. In industrials, Equity Income’s small- and mid-cap names did not perform to expectations. ADT, the home security provider, suffered from higher-than-expected turnover of customers, sales disruptions and some higher costs, as installation of new products had a longer learning curve for their installation crews. With the higher margins offered by the new products and the sales disruptions likely behind them, we feel the business is stabilizing and should offer healthy returns with a nice dividend yield going forward. In the consumer discretionary sector, the Fund had a strong year and great returns from Hanesbrands. The apparel maker recently closed on two acquisitions that provide them with significant runway for future earnings growth and good free cash flow. They acquired Maidenform, which had strong brands but a poor cost structure, and DB Apparel, which gave them a much-needed gateway into Europe. Both companies offer Hanesbrands significant synergies, as they should be able to improve margins using Hanesbrands’ best in class manufacturing, distribution and technology. Hanesbrands also raised the dividend by 50% this year, and we expect more dividend growth as the cash flow from these acquisitions continues to grow. As we look forward, dividend-paying stocks should be a focus for any investor. Dividend-paying stocks tend to outperform non-dividend-paying stocks when interest rates are either rising or falling. If we look at stock returns since the 1970’s, dividend-paying stocks have outperformed the S&P 500 Index. The Fund is focused on identifying stocks that should provide not only yield and stability, but dividend growth and appreciation too. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 9 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $1,017.68 $4.07 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.18 $4.08 * Expenses are equal to the annualized expense ratio of .80%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 10 Cumulative Performance Information (unaudited) EQUITY INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Equity Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Equity Income Fund beginning 12/31/04 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 11 Portfolio of Investments EQUITY INCOME FUND December 31, 2014 Shares Security Value COMMON STOCKS—92.6% Consumer Discretionary—10.6% 5,680 BorgWarner, Inc. $ 312,116 4,887 CBS Corporation – Class “B” 270,447 26,150 Comcast Corporation – Special Shares “A” 1,505,325 15,100 CST Brands, Inc. 658,511 9,500 Delphi Automotive, PLC 690,840 18,950 Ford Motor Company 293,725 9,500 Hanesbrands, Inc. 1,060,390 7,650 Harman International Industries, Inc. 816,331 8,050 Home Depot, Inc. 845,008 8,550 Lear Corporation 838,584 6,900 McDonald’s Corporation 646,530 15,600 Newell Rubbermaid, Inc. 594,204 41,500 Regal Entertainment Group – Class “A” 886,440 12,716 Time Warner, Inc. 1,086,201 5,800 Tupperware Brands Corporation 365,400 5,000 Walt Disney Company 470,950 1,500 Whirlpool Corporation 290,610 11,631,612 Consumer Staples—9.5% 37,800 Altria Group, Inc. 1,862,406 12,200 Coca-Cola Company 515,084 14,600 CVS Health Corporation 1,406,126 3,700 Dr. Pepper Snapple Group, Inc. 265,216 4,500 Kimberly-Clark Corporation 519,930 15,766 Kraft Foods Group, Inc. 987,898 12,700 Nu Skin Enterprises, Inc. – Class “A” 554,990 12,000 PepsiCo, Inc. 1,134,720 16,500 Philip Morris International, Inc. 1,343,925 13,700 Procter & Gamble Company 1,247,933 6,500 Wal-Mart Stores, Inc. 558,220 10,396,448 Energy—8.2% 15,100 Chevron Corporation 1,693,918 19,250 ConocoPhillips 1,329,405 9,100 Devon Energy Corporation 557,011 16,200 Enable Midstream Partners, LP 314,118 6,200 Ensco, PLC – Class “A” 185,690 9,000 ExxonMobil Corporation 832,050 12 Shares Security Value Energy (continued) 13,200 Halliburton Company $ 22,600 Marathon Oil Corporation 639,354 6,200 Marathon Petroleum Corporation 559,612 12,200 Occidental Petroleum Corporation 983,442 12,500 Royal Dutch Shell, PLC – Class “A” (ADR) 836,875 16,300 Suncor Energy, Inc. 518,014 8,968,645 Financials—18.2% 10,000 ACE, Ltd. 1,148,800 8,550 American Express Company 795,492 3,150 Ameriprise Financial, Inc. 416,587 23,250 Berkshire Hills Bancorp, Inc. 619,845 37,300 Brixmor Property Group, Inc. (REIT) 926,532 6,372 Chubb Corporation 659,311 12,350 Discover Financial Services 808,801 52,070 Financial Select Sector SPDR Fund (ETF) 1,287,691 10,500 Invesco, Ltd. 414,960 13,300 iShares S&P U.S. Preferred Stock Index Fund (ETF) 524,552 31,800 JPMorgan Chase & Company 1,990,044 28,500 MetLife, Inc. 1,541,565 16,700 Oritani Financial Corporation 257,180 24,410 Outfront Media, Inc. 655,164 10,000 PNC Financial Services Group, Inc. 912,300 10,400 Protective Life Corporation 724,360 10,800 Select Income REIT (REIT) 263,628 3,100 SPDR S&P rust (ETF) 637,050 47,300 Sterling Bancorp 680,174 5,400 Travelers Companies, Inc. 571,590 19,500 U.S. Bancorp 876,525 26,300 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 575,444 48,700 Washington Prime Group, Inc. (REIT) 838,614 32,800 Wells Fargo & Company 1,798,096 19,924,305 Health Care—13.8% 8,200 Abbott Laboratories 369,164 21,000 AbbVie, Inc. 1,374,240 3,370 * Actavis, PLC 867,472 13,300 Baxter International, Inc. 974,757 9,950 Covidien, PLC 1,017,686 13 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2014 Shares Security Value Health Care (continued) 8,150 GlaxoSmithKline, PLC (ADR) $ 18,250 Johnson & Johnson 1,908,402 4,210 McKesson Corporation 873,912 36,920 Merck & Company, Inc. 2,096,687 12,300 Omnicare, Inc. 897,039 3,050 Perrigo Company, PLC 509,838 76,285 Pfizer, Inc. 2,376,278 5,600 * Prestige Brands Holdings, Inc. 194,432 4,950 Thermo Fisher Scientific, Inc. 620,186 15,690 Zoetis, Inc. 675,141 15,103,565 Industrials—10.5% 5,400 3M Company 887,328 9,900 A.O. Smith Corporation 558,459 19,261 ADT Corporation 697,826 9,100 Altra Industrial Motion Corporation 258,349 5,800 Eaton Corporation, PLC 394,168 3,800 G&K Services, Inc. – Class “A” 269,230 5,750 * Generac Holdings, Inc. 268,870 3,400 General Dynamics Corporation 467,908 74,130 General Electric Company 1,873,265 9,600 Greenbrier Companies, Inc. 515,808 11,800 Honeywell International, Inc. 1,179,056 17,250 ITT Corporation 697,935 9,200 Kforce, Inc. 221,996 2,500 Lockheed Martin Corporation 481,425 3,850 Snap-On, Inc. 526,449 12,125 Tyco International, PLC 531,803 6,100 United Parcel Service, Inc. – Class “B” 678,137 9,000 United Technologies Corporation 1,035,000 11,543,012 Information Technology—10.3% 13,290 Apple, Inc. 1,466,950 4,150 Automatic Data Processing, Inc. 345,986 6,600 Avago Technologies, Ltd. 663,894 55,300 Cisco Systems, Inc. 1,538,169 17,300 EMC Corporation 514,502 50,000 Intel Corporation 1,814,500 13,550 Intersil Corporation – Class “A” 196,068 14 Shares Security Value Information Technology (continued) 11,600 Juniper Networks, Inc. $ 27,200 Mentor Graphics Corporation 596,224 14,600 Methode Electronics, Inc. 533,046 7,600 Microchip Technology, Inc. 342,836 41,550 Microsoft Corporation 1,929,997 8,100 QUALCOMM, Inc. 602,073 7,350 TE Connectivity, Ltd. 464,888 11,268,045 Materials—3.8% 5,200 Cytec Industries, Inc. 240,084 18,350 Dow Chemical Company 836,943 12,790 DuPont (E.I.) de Nemours & Company 945,693 16,350 Freeport-McMoRan Copper & Gold, Inc. 381,936 16,300 International Paper Company 873,354 8,300 LyondellBasell Industries NV – Class “A” 658,937 3,700 Westlake Chemical Corporation 226,033 4,162,980 Telecommunication Services—2.8% 35,610 AT&T, Inc. 1,196,140 41,100 Verizon Communications, Inc. 1,922,658 3,118,798 Utilities—4.9% 12,250 American Electric Power Company, Inc. 743,820 7,550 Dominion Resources, Inc. 580,595 6,600 Duke Energy Corporation 551,364 5,700 NextEra Energy, Inc. 605,853 18,150 NiSource, Inc. 769,923 13,100 Portland General Electric Company 495,573 25,600 PPL Corporation 930,048 14,400 Vectren Corporation 665,712 5,342,888 Total Value of Common Stocks (cost $71,254,494) 101,460,298 15 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2014 Shares or Principal Amount Security Value PREFERRED STOCKS—.7% Financials 11,400 Digital Realty Trust, Inc., Series G, 5.875%, 2049 (REIT) $ 9,000 Urstadt Biddle Properties, Inc., Series F, 7.125%, 2049 (REIT) 234,000 11,000 Urstadt Biddle Properties, Inc., Series G, 6.75%, 2049 (REIT) 285,065 Total Value of Preferred Stocks (cost $782,929) 781,493 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—5.5% $ 1,000M Fannie Mae, 0.02%, 1/20/2015 999,989 5,000M Federal Home Loan Bank, 0.05%, 1/13/2015 4,999,917 Total Value of Short-Term U.S. Government Agency Obligations (cost $5,999,906) 5,999,906 Total Value of Investments (cost $78,037,329) 98.8 % 108,241,697 Other Assets, Less Liabilities 1.2 1,299,843 Net Assets 100.0 % $109,541,540 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 16 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 101,460,298 $ — $ — $ 101,460,298 Preferred Stocks 781,493 — — 781,493 Short-Term U.S. Government Agency Obligations — 5,999,906 — 5,999,906 Total Investments in Securities* $ 102,241,791 $ 5,999,906 $ — $ 108,241,697 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 17 Portfolio Manager’s Letter FUND FOR INCOME Dear Investor: I’m pleased to send you the First Investors Life Fund For Income annual report for the year ended December 31, 2014. During the period, the Fund’s return on a net asset value basis was 0.79%, including dividends of 36.9 cents per share. Economic Overview and Market Summary 2014 was a challenging year in the high yield corporate credit market. The second half of the year proved particularly difficult for active managers as volatility increased and investors favored higher quality credit. Within high yield, investors often worry that flagging credit quality could be a source of market stress. For the most part, however, 2014’s high yield market volatility did not result from widespread credit weakness, but rather from two larger macroeconomic trends. First, in U.S. fixed income, investors strongly favored U.S. Treasuries during the review period. As global investors rushed into U.S. Treasuries, pushing interest rates down and prices up, interest rate-sensitive paper — including longer-duration, higher-rated corporate credit — performed strongly. This trend was exacerbated as the U.S. Dollar strengthened, increasing the U.S. Treasury market’s status as a safe haven, and forcing 10-year Treasury rates to drop. High yield paper, which is more credit-sensitive than interest rate-sensitive, did not benefit as much from this trend. Second, the 50% decline in the price of oil over the second half of the year, and especially the dramatic drop in the fourth quarter, negatively impacted the U.S. high yield market, which is significantly exposed to energy companies. While the high yield market finished the year with a modest positive return, overall performance was constrained as energy credits faced heavy selling by investors, often without careful discrimination among energy company balance sheets or business models. Fund Review and Performance Attribution In this difficult environment, the Fund underperformed its benchmark, the Bank of America Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index, which returned 3.48%. During the first half of the year, the fund underperformed most notably as a result of its relatively shorter duration and resulting underexposure to interest rate risk. As described above, investors rewarded interest rate risk in 2014, a trend that we believe is unlikely to repeat in 2015 should interest rates begin to rise. Indeed, we believe that getting credit analysis right is the most important factor in generating attractive risk-adjusted returns in high yield over the long-term. We typically prefer, therefore, credit risk to interest rate risk in the portfolio and continue to position the Fund accordingly. As we shifted to the final quarter, the Fund underperformed the benchmark primarily through its significant exposure to the energy sector. Prices for the Fund’s energy 18 sector holdings traded off in the market indiscriminately, as the sector was broadly hit by investor fear and uncertainty. It is worthwhile to note that the portfolio did not experience any credit defaults or permanent credit impairments in its holdings in 2014. Secondarily, the Fund underperformed at the year’s close due to its positions in the metals and mining sector. Slowing global growth outside the U.S. pressured not only oil prices, but commodity prices more broadly. Our overweighting to this weak-performing sector, therefore, hurt returns, even though we outperformed the market on a credit selection basis. As of year-end, the U.S. high yield market delivered an attractive yield over U.S. Treasury investments and featured relatively appealing yields of 5.9%. Default rates in 2014 were relatively low compared with long-term averages. This was especially so when removing the market’s largest default, TXU, which was widely anticipated and priced into the market for some time, from the calculation. The Fund had no holdings in TXU during the period. So, what does this mean for the year ahead? Firstly, the spread over interest rates should continue to provide a background that is favorable for corporate credit. Secondly, the corporate credit markets, in our view, remain in good shape. Although some higher-cost energy producers could struggle, meaningful energy-related defaults would likely only occur if low commodity prices persisted for some time. We think US default rates in 2015 will likely remain very low, probably below 2%. Taking these together, spreads are above long-term averages and defaults are likely to be below long-term averages. Corporate balance sheets continue to be strong and there is a general lack of refinancing need for several years. These technical dynamics and fundamental characteristics should help produce attractive returns. A gradually improving US economy should be favorable for corporate cash flows and could help offset the expected modest increase in interest rates in the latter half of the year. With all that said, it is necessary to caveat our calls for 2015 by noting that the market consensus about interest rates, oil prices, and other economic factors were incorrect in 2014. We believe that 2015 will continue to be influenced by macro factors such as central bank policy, the direction of oil prices, and other macroeconomic factors that may be difficult to predict. We believe investors in high yield are well-served over the long-term by focusing on investing in carefully-selected companies that can repay what they have borrowed under a wide range of market conditions and macroeconomic scenarios. Disciplined selection is not likely to lead to outperformance in the market’s most speculative phases, nor does it make a portfolio immune to the pain of shorter-term price jostling as we experienced in 2014, but it should lead to attractive returns throughout a market cycle. We think that 2015 is likely to offer some of the volatility that emerged at the end of 2014. This means that there could be times when investors swing between risk-on and risk-off postures, potentially 19 Portfolio Manager’s Letter (continued) FUND FOR INCOME sending high yield prices up and down for largely technical reasons, rather than for reasons of fundamental valuation. While such technically induced corrections can be uncomfortable for short-term investors, we believe they present long-term investors with opportunities to invest in the debt of creditworthy companies at attractive yields and prices. Short-term market swings will ultimately matter much less to investors than being paid interest and principal. Within the energy sector, we see discomfort likely extending through the first half of the year, as it will take some time to bring supply and demand back into a more profitable balance for oil and gas producers. That said, low energy prices can benefit a number of high yield companies in other industries. Those opportunities should neither be overlooked, nor expected to last long, requiring careful active management. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 20 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $965.98 $4.16 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.98 $4.28 * Expenses are equal to the annualized expense ratio of .84%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 21 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Life Series Fund For Income and the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. The graph compares a $10,000 investment in the First Investors Life Series Fund For Income beginning 12/31/04 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch US Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of the high yield bonds in which the Fund primarily invests pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 22 Portfolio of Investments FUND FOR INCOME December 31, 2014 Principal Amount Security Value CORPORATE BONDS—89.1% Aerospace/Defense—.6% $100M Huntington Ingalls Industries, Inc., 5%, 12/15/2021 (a) $ 475M Meccanica Holdings USA, Inc., 6.25%, 7/15/2019 (a) 520,125 622,000 Automotive—3.0% American Axle & Manufacturing, Inc.: 400M 6.25%, 3/15/2021 422,000 250M 6.625%, 10/15/2022 266,250 175M Asbury Automotive Group, Inc., 6%, 12/15/2024 (a) 178,500 General Motors Co.: 200M 6.25%, 10/2/2043 239,920 100M 5.2%, 4/1/2045 105,750 650M Gestamp Funding Luxembourg SA, 5.625%, 5/31/2020 (a) 659,750 Hertz Corp.: 300M 5.875%, 10/15/2020 303,750 25M 6.25%, 10/15/2022 25,375 Oshkosh Corp.: 375M 8.5%, 3/1/2020 394,688 75M 5.375%, 3/1/2022 76,875 325M Schaeffler Finance BV, 4.75%, 5/15/2021 (a) 326,625 2,999,483 Building Materials—1.5% Building Materials Corp.: 100M 6.75%, 5/1/2021 (a) 106,000 275M 5.375%, 11/15/2024 (a) 275,687 200M Cemex Finance, LLC, 9.375%, 10/12/2022 (a) 224,000 200M Cemex SAB de CV, 9.5%, 6/15/2018 (a) 219,000 425M Griffon Corp., 5.25%, 3/1/2022 399,500 232M USG Corp., 5.875%, 11/1/2021 (a) 235,480 1,459,667 Chemicals—1.0% 250M Rayonier AM Products, Inc., 5.5%, 6/1/2024 (a) 206,563 575M TPC Group, Inc., 8.75%, 12/15/2020 (a) 562,063 W.R. Grace & Co.: 175M 5.125%, 10/1/2021 (a) 179,812 75M 5.625%, 10/1/2024 (a) 78,469 1,026,907 23 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2014 Principal Amount Security Value Consumer Non-Durables—2.5% Levi Strauss & Co.: $350M 7.625%, 5/15/2020 $ 375M 6.875%, 5/1/2022 405,000 Reynolds Group Issuer, Inc.: 400M 7.125%, 4/15/2019 414,500 775M 5.75%, 10/15/2020 798,250 Spectrum Brands Escrow Corp.: 300M 6.375%, 11/15/2020 314,250 175M 6.625%, 11/15/2022 185,938 2,487,188 Energy—13.6% AmeriGas Finance, LLC: 50M 6.75%, 5/20/2020 51,750 175M 7%, 5/20/2022 182,000 Antero Resources Finance Corp.: 100M 6%, 12/1/2020 100,250 125M 5.375%, 11/1/2021 121,406 Atlas Pipeline Partners, LP: 450M 4.75%, 11/15/2021 429,750 550M 5.875%, 8/1/2023 547,250 250M Basic Energy Services, Inc., 7.75%, 10/15/2022 192,500 Berry Petroleum Co.: 90M 6.75%, 11/1/2020 72,450 300M 6.375%, 9/15/2022 229,500 75M Blue Racer Midstream, LLC, 6.125%, 11/15/2022 (a) 72,562 150M California Resources Corp., 5.5%, 9/15/2021 (a) 129,000 Calumet Specialty Products Partners, LP: 325M 9.625%, 8/1/2020 339,625 150M 6.5%, 4/15/2021 (a) 134,625 75M 7.625%, 1/15/2022 69,750 Chesapeake Energy Corp.: 275M 7.25%, 12/15/2018 302,500 125M 6.625%, 8/15/2020 133,437 250M 6.875%, 11/15/2020 270,000 200M 5.75%, 3/15/2023 207,000 CONSOL Energy, Inc.: 625M 8.25%, 4/1/2020 650,781 175M 5.875%, 4/15/2022 (a) 163,625 350M Crestwood Midstream Partners, LP, 6%, 12/15/2020 336,875 375M El Paso Corp., 6.5%, 9/15/2020 424,819 24 Principal Amount Security Value Energy (continued) $575M Energy XXI Gulf Coast, Inc., 7.5%, 12/15/2021 $ 313,375 200M Enquest, PLC, 7%, 4/15/2022 (a) 126,000 225M Exterran Partners, LP, 6%, 10/1/2022 (a) 193,500 175M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 165,375 300M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 300,750 Kinder Morgan, Inc.: 100M 5%, 2/15/2021 (a) 104,170 225M 5.625%, 11/15/2023 (a) 241,259 250M Laredo Petroleum, Inc., 5.625%, 1/15/2022 220,000 Legacy Reserves, LP: 400M 8%, 12/1/2020 334,000 225M 6.625%, 12/1/2021 185,625 175M 6.625%, 12/1/2021 (a) 144,375 Linn Energy, LLC: 75M 6.5%, 5/15/2019 64,500 225M 6.25%, 11/1/2019 192,375 175M 8.625%, 4/15/2020 153,125 475M 7.75%, 2/1/2021 402,563 250M McDermott Finance, LLC, 8%, 5/1/2021 (a) 177,500 375M Memorial Production Partners, LP, 7.625%, 5/1/2021 301,875 285M Northern Blizzard Resources, Inc., 7.25%, 2/1/2022 (a) 232,275 NuStar Logistics, LP: 50M 4.8%, 9/1/2020 47,500 200M 6.75%, 2/1/2021 212,027 Offshore Group Investment, Ltd.: 525M 7.5%, 11/1/2019 393,750 100M 7.125%, 4/1/2023 72,000 225M Pacific Drilling SA, 5.375%, 6/1/2020 (a) 185,625 175M Pioneer Energy Services Corp., 6.125%, 3/15/2022 134,750 600M Rain CII Carbon, LLC, 8.25%, 1/15/2021 (a) 616,500 Rex Energy Corp.: 150M 8.875%, 12/1/2020 135,000 300M 6.25%, 8/1/2022 (a) 224,625 400M RKI Exploration and Production, LLC, 8.5%, 8/1/2021 (a) 325,000 Sabine Pass Liquefaction, LLC: 500M 6.25%, 3/15/2022 509,375 225M 5.625%, 4/15/2023 221,063 325M 5.75%, 5/15/2024 320,531 325M Samson Investment Co., 9.75%, 2/15/2020 136,297 275M SandRidge Energy, Inc., 7.5%, 2/15/2023 177,375 150M SM Energy Co., 6.5%, 11/15/2021 146,250 25 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2014 Principal Amount Security Value Energy (continued) $ 57M Suburban Propane Partners, LP, 7.375%, 8/1/2021 $ 100M Tesoro Logistics, LP, 6.25%, 10/15/2022 (a) 100,250 425M Unit Corp., 6.625%, 5/15/2021 382,500 13,414,508 Financials—4.7% Ally Financial, Inc.: 450M 6.25%, 12/1/2017 487,125 175M 4.75%, 9/10/2018 181,562 563M 8%, 3/15/2020 665,747 175M 8%, 11/1/2031 223,562 674M Consolidated Energy Finance SA, 6.75%, 10/15/2019 (a) 662,205 General Motors Financial Co., Inc.: 75M 3.25%, 5/15/2018 75,281 200M 6.75%, 6/1/2018 227,000 150M 4.375%, 9/25/2021 156,750 300M 4.25%, 5/15/2023 306,717 International Lease Finance Corp.: 650M 8.75%, 3/15/2017 721,500 625M 8.25%, 12/15/2020 754,687 200M Nielsen Co., (Luxembourg) Sarl, 5.5%, 10/1/2021 (a) 205,000 4,667,136 Food/Beverage/Tobacco—2.0% 325M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 348,368 98M Chiquita Brands International, Inc., 7.875%, 2/1/2021 105,717 125M Constellation Brands, Inc., 4.75%, 11/15/2024 126,875 125M Darling Ingredients, Inc., 5.375%, 1/15/2022 123,594 400M JBS Investments GmbH, 7.25%, 4/3/2024 (a) 394,000 JBS USA, LLC: 225M 7.25%, 6/1/2021 (a) 232,875 250M 5.875%, 7/15/2024 (a) 246,250 200M Sun Merger Sub, Inc., 5.875%, 8/1/2021 (a) 204,500 175M Treehouse Foods, Inc., 4.875%, 3/15/2022 177,625 1,959,804 Food/Drug—.2% 200M BI-LO, LLC, 8.625%, 9/15/2018 (a) 151,000 75M Supervalu, Inc., 7.75%, 11/15/2022 73,875 224,875 26 Principal Amount Security Value Forest Products/Containers—3.8% $225M Ardagh Packaging Finance, PLC, 6%, 6/30/2021 (a) $ 300M CROWN Americas, LLC, 4.5%, 1/15/2023 292,500 150M Graphic Packaging International, Inc., 4.875%, 11/15/2022 151,125 600M Greif, Inc., 7.75%, 8/1/2019 681,000 Mercer International, Inc.: 50M 7%, 12/1/2019 (a) 50,625 200M 7.75%, 12/1/2022 (a) 203,000 Owens-Brockway Glass Container, Inc.: 75M 5%, 1/15/2022 (a) 76,594 175M 5.375%, 1/15/2025 (a) 176,969 Sealed Air Corp.: 625M 6.5%, 12/1/2020 (a) 687,500 165M 8.375%, 9/15/2021 (a) 185,213 75M 4.875%, 12/1/2022 (a) 74,625 75M 5.125%, 12/1/2024 (a) 75,938 500M Silgan Holdings, Inc., 5%, 4/1/2020 510,000 374M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 407,660 3,788,186 Gaming/Leisure—2.4% 375M 24 Hour Holdings III, LLC, 8%, 6/1/2022 (a) 301,875 250M GLP Capital, LP, 4.875%, 11/1/2020 254,375 175M Hilton Worldwide Finance, LLC, 5.625%, 10/15/2021 183,750 450M National CineMedia, LLC, 7.875%, 7/15/2021 475,875 250M NCL Corp., Ltd., 5.25%, 11/15/2019 (a) 253,125 225M Regal Entertainment Group, 5.75%, 3/15/2022 216,000 450M Scientific Games International, Inc., 6.625%, 5/15/2021 (a) 315,563 375M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 376,875 2,377,438 Health Care—8.2% Aviv Healthcare Properties, LP: 115M 7.75%, 2/15/2019 120,261 100M 6%, 10/15/2021 104,375 710M Biomet, Inc., 6.5%, 8/1/2020 761,475 Community Health Systems, Inc.: 250M 5.125%, 8/15/2018 259,375 300M 8%, 11/15/2019 321,000 325M 7.125%, 7/15/2020 346,937 700M Endo Finance Co., 5.75%, 1/15/2022 (a) 701,750 27 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2014 Principal Amount Security Value Health Care (continued) Fresenius Medical Care US Finance II, Inc.: $150M 5.625%, 7/31/2019 (a) $ 160,875 75M 4.125%, 10/15/2020 (a) 75,750 100M 4.75%, 10/15/2024 (a) 101,500 HCA, Inc.: 75M 8%, 10/1/2018 86,062 425M 6.5%, 2/15/2020 477,275 250M 6.25%, 2/15/2021 266,875 275M 7.75%, 5/15/2021 293,562 375M 7.5%, 2/15/2022 429,375 HealthSouth Corp.: 125M 8.125%, 2/15/2020 131,250 87M 7.75%, 9/15/2022 92,655 350M Kindred Escrow Corp. II, 8.75%, 1/15/2023 (a) 378,438 100M NBTY, Inc., 9%, 10/1/2018 101,500 Omnicare, Inc.: 75M 4.75%, 12/1/2022 76,313 50M 5%, 12/1/2024 51,500 225M Salix Pharmaceuticals, Ltd., 6%, 1/15/2021 (a) 230,063 Tenet Healthcare Corp.: 450M 6.75%, 2/1/2020 475,313 425M 6%, 10/1/2020 457,440 314M Universal Hospital Services, Inc., 7.625%, 8/15/2020 271,610 Valeant Pharmaceuticals International, Inc.: 106M 6.875%, 12/1/2018 (a) 109,737 600M 6.375%, 10/15/2020 (a) 629,250 150M 5.625%, 12/1/2021 (a) 151,500 425M WellCare Health Plans, Inc., 5.75%, 11/15/2020 440,938 8,103,954 Information Technology—4.1% Activision Blizzard, Inc.: 125M 5.625%, 9/15/2021 (a) 131,562 50M 6.125%, 9/15/2023 (a) 54,000 Advanced Micro Devices, Inc.: 50M 6.75%, 3/1/2019 47,250 425M 7.5%, 8/15/2022 384,625 100M 7%, 7/1/2024 85,250 100M Anixter, Inc., 5.125%, 10/1/2021 100,500 Audatex North America, Inc.: 725M 6%, 6/15/2021 (a) 750,375 225M 6.125%, 11/1/2023 (a) 233,437 28 Principal Amount Security Value Information Technology (continued) $200M Belden, Inc., 5.5%, 9/1/2022 (a) $ 199,500 250M CommScope, Inc., 5%, 6/15/2021 (a) 247,500 500M Denali Borrower, LLC, 5.625%, 10/15/2020 (a) 521,500 Equinix, Inc.: 125M 5.375%, 1/1/2022 126,800 75M 5.75%, 1/1/2025 76,031 350M IAC/InterActiveCorp, 4.875%, 11/30/2018 357,875 Micron Technology, Inc.: 150M 5.875%, 2/15/2022 (a) 157,875 525M 5.5%, 2/1/2025 (a) 531,563 4,005,643 Manufacturing—3.6% 100M Amkor Technology, Inc., 6.375%, 10/1/2022 97,000 Bombardier, Inc.: 150M 7.5%, 3/15/2018 (a) 164,250 325M 7.75%, 3/15/2020 (a) 354,250 425M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) 384,625 515M Case New Holland, Inc., 7.875%, 12/1/2017 569,075 325M Dematic SA, 7.75%, 12/15/2020 (a) 342,062 300M EDP Finance BV, 6%, 2/2/2018 (a) 325,428 225M EnPro Industries, Inc., 5.875%, 9/15/2022 (a) 228,094 400M H&E Equipment Services, Inc., 7%, 9/1/2022 413,500 675M Rexel SA, 6.125%, 12/15/2019 (a) 698,625 3,576,909 Media-Broadcasting—2.7% Belo Corp.: 100M 7.75%, 6/1/2027 110,500 25M 7.25%, 9/15/2027 26,750 200M Block Communications, Inc., 7.25%, 2/1/2020 (a) 205,000 300M LIN Television Corp., 8.375%, 4/15/2018 313,313 100M Media General Financial Sub, 5.875%, 11/15/2022 (a) 99,250 425M Nexstar Broadcasting, Inc., 6.875%, 11/15/2020 443,063 Sinclair Television Group, Inc.: 475M 5.375%, 4/1/2021 473,813 225M 6.375%, 11/1/2021 232,875 29 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2014 Principal Amount Security Value Media-Broadcasting (continued) Sirius XM Radio, Inc.: $375M 5.75%, 8/1/2021 (a) $ 385,313 100M 4.625%, 5/15/2023 (a) 94,000 250M 6%, 7/15/2024 (a) 256,875 2,640,752 Media-Cable TV—7.3% 200M Altice SA, 7.75%, 5/15/2022 (a) 200,875 Cablevision Systems Corp.: 350M 8.625%, 9/15/2017 390,250 375M 7.75%, 4/15/2018 413,906 CCO Holdings, LLC: 250M 7%, 1/15/2019 260,000 175M 7.375%, 6/1/2020 185,937 75M 5.25%, 3/15/2021 75,844 100M 5.125%, 2/15/2023 98,125 725M Cequel Communications Holdings I, LLC, 6.375%, 9/15/2020 (a) 754,000 Clear Channel Worldwide Holdings, Inc.: 25M 7.625%, 3/15/2020 Series “A” 26,062 625M 7.625%, 3/15/2020 Series “B” 660,937 150M 6.5%, 11/15/2022 Series “A” 153,375 325M 6.5%, 11/15/2022 Series “B” 336,375 DISH DBS Corp.: 775M 7.875%, 9/1/2019 881,562 125M 5%, 3/15/2023 121,250 200M 5.875%, 11/15/2024 (a) 201,500 400M Gray Television, Inc., 7.5%, 10/1/2020 414,000 775M Harron Communications, LP, 9.125%, 4/1/2020 (a) 848,625 300M Midcontinent Communications Corp., 6.25%, 8/1/2021 (a) 304,500 Numericable Group SA: 425M 6%, 5/15/2022 (a) 427,869 200M 6.25%, 5/15/2024 (a) 201,750 200M VTR Finance BV, 6.875%, 1/15/2024 (a) 204,500 7,161,242 Media-Diversified—.7% Gannett Co., Inc.: 225M 5.125%, 7/15/2020 230,625 225M 6.375%, 10/15/2023 239,625 175M Lamar Media Corp., 5.375%, 1/15/2024 181,125 651,375 30 Principal Amount Security Value Metals/Mining—6.7% Alcoa, Inc.: $650M 6.15%, 8/15/2020 $ 731,708 100M 5.125%, 10/1/2024 106,177 Aleris International, Inc.: 100M 7.625%, 2/15/2018 101,125 550M 7.875%, 11/1/2020 550,000 ArcelorMittal: 275M 6.125%, 6/1/2018 293,906 625M 10.35%, 6/1/2019 757,031 75M 6%, 3/1/2021 78,281 250M 6.75%, 2/25/2022 268,125 Arch Coal, Inc.: 50M 7%, 6/15/2019 15,250 325M 7.25%, 10/1/2020 107,250 325M 7.25%, 6/15/2021 96,281 Constellium NV: 250M 8%, 1/15/2023 (a) 249,375 250M 5.75%, 5/15/2024 (a) 218,750 600M JMC Steel Group, 8.25%, 3/15/2018 (a) 572,250 150M Kaiser Aluminum Corp., 8.25%, 6/1/2020 163,500 Novelis, Inc.: 725M 8.375%, 12/15/2017 753,094 175M 8.75%, 12/15/2020 186,375 Peabody Energy Corp.: 275M 6%, 11/15/2018 250,938 550M 6.5%, 9/15/2020 479,875 100M 7.875%, 11/1/2026 85,750 Steel Dynamics, Inc.: 75M 5.125%, 10/1/2021 (a) 76,406 100M 6.375%, 8/15/2022 106,500 125M 5.5%, 10/1/2024 (a) 128,438 250M Wise Metals Group, LLC, 8.75%, 12/15/2018 (a) 263,750 6,640,135 Real Estate Investment Trusts—.3% 277M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 295,005 31 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2014 Principal Amount Security Value Retail-General Merchandise—1.7% $325M Group 1 Automotive, Inc., 5%, 6/1/2022 (a) $ 500M Jo-Ann Stores, Inc., 8.125%, 3/15/2019 (a) 467,500 450M Limited Brands, Inc., 8.5%, 6/15/2019 535,500 300M Party City Holdings, Inc., 8.875%, 8/1/2020 321,750 1,644,062 Services—6.3% ADT Corp.: 175M 5.25%, 3/15/2020 178,062 575M 3.5%, 7/15/2022 491,625 75M 4.125%, 6/15/2023 68,062 Aecom Technology Corp.: 125M 5.75%, 10/15/2022 (a) 128,125 225M 5.875%, 10/15/2024 (a) 230,625 175M APX Group, Inc., 6.375%, 12/1/2019 168,437 400M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 427,000 225M CoreLogic, Inc., 7.25%, 6/1/2021 237,375 Covanta Holding Corp.: 125M 7.25%, 12/1/2020 133,437 300M 6.375%, 10/1/2022 319,500 Geo Group, Inc.: 175M 5.875%, 1/15/2022 180,250 175M 5.875%, 10/15/2024 178,062 75M IHS, Inc., 5% 11/1/2022 (a) 74,625 Iron Mountain, Inc.: 225M 7.75%, 10/1/2019 241,875 650M 5.75%, 8/15/2024 657,313 650M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 689,000 500M LKQ Corp., 4.75%, 5/15/2023 482,500 175M Monitronics International, Inc., 9.125%, 4/1/2020 166,141 PHH Corp.: 275M 7.375%, 9/1/2019 277,063 175M 6.375%, 8/15/2021 161,219 375M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 393,750 300M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 286,500 6,170,546 Telecommunications—5.5% CenturyLink, Inc.: 100M 5.625%, 4/1/2020 104,125 525M 5.8%, 3/15/2022 547,312 175M 6.75%, 12/1/2023 192,281 32 Principal Amount Security Value Telecommunications (continued) Citizens Communications Co.: $575M 7.125%, 3/15/2019 $ 632,500 200M 9%, 8/15/2031 212,000 175M Frontier Communications Corp., 8.5%, 4/15/2020 196,000 450M GCI, Inc., 8.625%, 11/15/2019 473,625 250M Inmarsat Finance, PLC, 4.875%, 5/15/2022 (a) 248,125 Intelsat Jackson Holdings SA: 450M 7.25%, 4/1/2019 471,375 250M 7.25%, 10/15/2020 264,687 Sprint Capital Corp.: 175M 6.9%, 5/1/2019 179,375 375M 6.875%, 11/15/2028 331,875 Wind Acquisition Finance SA: 275M 4.75%, 7/15/2020 (a) 257,813 675M 7.375%, 4/23/2021 (a) 638,753 Windstream Corp.: 200M 7.875%, 11/1/2017 217,250 325M 7.75%, 10/15/2020 336,375 100M 6.375%, 8/1/2023 93,875 5,397,346 Transportation—1.5% Aircastle, Ltd.: 75M 4.625%, 12/15/2018 75,562 775M 6.25%, 12/1/2019 821,500 125M American Airlines Group, Inc., 5.5%, 10/1/2019 (a) 127,656 Fly Leasing, Ltd.: 200M 6.75%, 12/15/2020 202,500 275M 6.375%, 10/15/2021 271,562 1,498,780 Utilities—2.1% AES Corp.: 75M 8%, 6/1/2020 86,062 275M 7.375%, 7/1/2021 312,125 200M 5.5%, 3/15/2024 203,960 325M Dynergy Finance I/II, Inc., 7.375%, 11/1/2022 (a) 331,094 112M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 126,880 33 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2014 Principal Amount Security Value Utilities (continued) $400M InterGen NV, 7%, 6/30/2023 (a) $ 200M NRG Energy, Inc., 6.25%, 5/1/2024 (a) 204,500 382M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 408,709 2,055,330 Waste Management—.3% 275M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 276,375 Wireless Communications—2.8% 450M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 459,563 100M SBA Communications Corp., 4.875%, 7/15/2022 (a) 96,500 Sprint Nextel Corp.: 100M 9.125%, 3/1/2017 110,245 175M 8.375%, 8/15/2017 189,438 525M 7%, 8/15/2020 527,625 275M 6%, 11/15/2022 254,031 250M Telemar Norte Leste SA, 5.5%, 10/23/2020 (a) 233,750 T-Mobile USA, Inc.: 450M 6.25%, 4/1/2021 462,263 450M 6.625%, 4/1/2023 463,050 2,796,465 Total Value of Corporate Bonds (cost $89,526,128) 87,941,111 LOAN PARTICIPATIONS†—5.2% Automotive—.2% 224M CS Intermediate Holdco 2, LLC, 4%, 4/4/2021 220,657 Chemicals—.4% 353M Axalta Coating Systems Dutch Holdings BBV, 3.75%, 2/1/2020 344,465 Energy—.6% 369M Drillships Financing Holdings, Inc., 6%, 3/31/2021 293,157 300M Jonah Energy, LLC, 7.5%, 5/12/2021 259,500 552,657 Financial Services—.4% 398M Ocwen Loan Servicing Corp., 5%, 2/15/2018 377,520 34 Principal Amount Security Value Food/Drug—1.0% $270M Albertson’s, Inc., 4.75%, 3/21/2019 $ 269,003 430M Rite Aid Corp., 4.875%, 6/21/2021 429,283 334M Supervalu, Inc., 4.5%, 3/21/2019 329,826 1,028,112 Gaming/Leisure—.2% 222M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 213,037 Information Technology—.7% 234M ARRIS Enterprises, Inc., 3.25%, 4/17/2020 231,177 498M Avago Technologies Cayman, Ltd., 3.75%, 5/6/2021 496,567 727,744 Manufacturing—.4% 459M Gardner Denver, Inc., 4.25%, 7/30/2020 431,062 Media-Diversified—.6% 622M Tribune Co., 4%, 12/27/2020 613,090 Metals/Mining—.5% 366M Arch Coal, Inc., 6.25%, 5/16/2018 303,783 170M Oxbow Carbon, LLC, 8%, 1/17/2020 149,600 453,383 Services—.2% 110M Allied Security Holdings, LLC, 4.25%, 2/12/2021 108,103 84M Brickman Group, Ltd., LLC, 4%, 12/18/2020 81,837 189,940 Total Value of Loan Participations (cost $5,405,544) 5,151,667 35 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2014 Principal Amount Security Value PASS THROUGH CERTIFICATES—.8% Transportation $751M American Airlines 13-2 B PTT, 5.6%, 7/15/2020 (cost $767,735) (a) $765,642 Total Value of Investments (cost $95,699,407) 95.1 % 93,858,420 Other Assets, Less Liabilities 4.9 4,791,277 Net Assets 100.0 % $98,649,697 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). † The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at December 31, 2014. 36 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 87,941,111 $ — $ 87,941,111 Loan Participations — 5,151,667 — 5,151,667 Pass Through Certificates — 765,642 — 765,642 Total Investments in Securities* $ — $ 93,858,420 $ — $ 93,858,420 * The Portfolio of Investments provides information on the industry categorization for corporate bonds, loan participations and pass through certificates. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. The following is a reconciliation of Fund investments valued using Level 3 inputs for the year: Investments Investments in Corporate in Common Bonds Stocks Total Balance, December 31, 2013 $ — $ — $ — Purchases — — — Sales — — — Change in unrealized appreciation 613,500 97,360 710,860 Realized loss (613,500) (97,360) (710,860) Transfer into Level 3 — — — Transfer out of Level 3 — — — Balance, December 31, 2014 $ — $ — $ — See notes to financial statements 37 Portfolio Managers’ Letter GOVERNMENT FUND Dear Investor: We’re pleased to send you the First Investors Life Government Fund annual report for the year ended December 31, 2014. During the period, the Fund’s return on a net asset value basis was 3.14%, including dividends of 25.6 cents per share. Economic Overview and Market Summary The U.S. economy grew at approximately 2.5% during 2014, with growth accelerating in the second half of the year. Of note, the unemployment rate fell from 6.7% to 5.6%, its lowest level since 2008, as the economy created the most jobs in fifteen years. This good news was tempered by a continued decline in the labor force participation rate (i.e., the percentage of the population participating in the labor force) and anemic wage growth. Inflation was subdued, with consumer prices increasing only 0.8%, compared to 1.5% in 2013, in part due to the decline in energy prices during the fourth quarter. The improvement in the economy and labor market allowed the Federal Reserve (the “Fed”) to conclude its bond buying program — part of its effort to stimulate growth by lowering interest rates — in October. As well, the Fed remained on course to begin raising the federal funds rate in the second half of 2015, although low inflation (below the Fed’s 2% target) and international developments could delay rate hikes. Long-term U.S. interest rates moved sharply lower throughout the review period, despite a strong consensus at the beginning of the year that rates would continue to rise. The move down in long-term yields reflected a number of factors: slower than expected global growth (especially in Europe), very low foreign interest rates, geopolitical events (e.g., Ukraine, Gaza, ISIS, Ebola) that supported “flight-to-safety” flows into the U.S. bond market, investors’ belief that the upcoming Fed tightening cycle would be more limited than in the past, and deflationary fears, which were exacerbated by the collapse in oil prices. For the year, the benchmark 10-year U.S. Treasury note yield fell from 3.03%, a two-and-a-half year high, to 2.17%. The broad U.S. bond market returned 6.3% during the review period, according to Bank of America Merrill Lynch. In particular, long-term bonds had very strong returns as interest rates fell and bond prices rose (interest rates, or yields, and bond prices have an inverse relationship; bond prices rise as interest rates fall). Notably, Treasury securities with maturities longer than ten years gained over 24%. Returns varied by sector. Investment-grade corporate bonds gained 7.5% as the benefit of lower interest rates offset the negative impact of wider spreads. 38 Mortgage-backed securities and the broad Treasury market returned 6.1% and 6%, respectively. High yield bonds lagged the broad bond market, gaining 2.5% as spreads widened. Non-U.S. government bonds also underperformed the broad market, returning 1.1%, as the substantial appreciation of the U.S. Dollar offset gains from lower interest rates. Money market returns continued to be essentially flat, reflecting the Fed’s continuation of very easy monetary policy. Mortgage-Backed Market During the period under review, the Fund had an average allocation to agency mortgage-backed securities (“MBS”) of 54.9%, U.S. agency debt securities of 30.7%, Treasury securities of 6.1%, agency collateralized mortgage obligations of 2%, agency commercial MBS of 3.4%, and 2.9% in cash. Despite the decline in interest rates, agency MBS returns were in-line with comparably dated Treasury securities as investor demand for agency MBS far outweighed issuance. During the review period, the Fed began tapering its MBS purchases by $5 billion per month up until the end of October, bringing its aggressive bond purchase program to an end. The Fed remained the largest buyer of agency MBS, however, as it continued to reinvest principal pay-downs back into the MBS market. Mortgage lenders maintained tight credit, preferring borrowers with pristine credit. In addition to enjoying favorable supply/demand dynamics, the MBS sector offered investors a yield advantage over similar maturity Treasuries as the prepayment environment remained relatively muted for much of the period under review. Within the MBS market, 30-year Ginnie Mae (“GNMA”) MBS returned 5.99% and 30-year Fannie Mae (“FNMA”) MBS returned 6.79%. This outperformance of FNMA MBS over their GNMA counterparts was due to declining relative issuance. Consequently, investors preferred FNMA securities due to their more favorable supply/ demand dynamics. Lower coupon agency MBS outperformed higher coupon agency MBS. Investors favored lower coupon agency MBS because they offered higher yields and were less sensitive to prepayments in the falling interest rate environment. Fund Review and Performance Attribution The Fund underperformed its benchmark, the Citigroup Government and Mortgage Index, during the period under review. Broadly, the Fund’s shorter duration (duration is a measure of interest rate risk) had a negative impact on performance as longer-term interest rates decreased during the fiscal year. In particular, the Fund’s underperformance was driven by an underweight in lower coupon agency MBS and minimal exposure to Treasury securities with maturities 10 years and longer. 39 Portfolio Managers Letter (continued) GOVERNMENT FUND Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 40 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $1,010.15 $3.65 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.58 $3.67 * Expenses are equal to the annualized expense ratio of .72%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 41 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Government Fund and the Citigroup U.S. Government/Mortgage Index. The graph compares a $10,000 investment in the First Investors Life Series Government Fund beginning 12/31/04 with a theoretical investment in the Citigroup U.S. Government/Mortgage Index (the “Index”). The Index is an unmanaged index that is a combination of the Citigroup U.S. Government Index and the Citigroup Mortgage Index. The Citigroup U.S. Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Citigroup Mortgage Index tracks the performance of the mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, which is comprised of 30- and 15-year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 2.98%, 2.38% and 3.51%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. 42 Portfolio of Investments GOVERNMENT FUND December 31, 2014 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—54.8% Fannie Mae—31.1% $1,163M 2.5%, 9/1/2023 – 11/1/2023 $ 1,196,956 1,301M 3%, 7/1/2021 – 10/1/2027 1,355,880 2,780M 3.5%, 11/1/2028 – 1/14/2045 (a) 2,910,841 2,364M 4%, 3/1/2029 – 8/1/2044 2,536,115 456M 4.5%, 11/1/2040 – 8/1/2041 496,109 214M 5%, 4/1/2040 237,410 545M 5.5%, 7/1/2034 – 10/1/2039 615,512 172M 9%, 11/1/2026 200,502 12M 11%, 10/1/2015 12,445 9,561,770 Freddie Mac—8.8% 744M 3.5%, 11/1/2042 – 10/1/2044 775,865 1,477M 4%, 11/1/2040 – 8/1/2044 1,582,333 317M 4.5%, 5/1/2044 344,028 2,702,226 Government National Mortgage Association I Program—14.9% 776M 4%, 11/15/2025 – 8/15/2041 832,312 1,508M 4.5%, 12/15/2039 – 6/15/2040 1,663,615 1,432M 5%, 6/15/2033 – 4/15/2040 1,595,901 237M 5.5%, 2/15/2033 – 1/15/2036 267,145 182M 6%, 11/15/2032 – 4/15/2036 209,682 4,568,655 Total Value of Residential Mortgage-Backed Securities (cost $16,449,584) 16,832,651 U.S. GOVERNMENT AGENCY OBLIGATIONS—28.4% Fannie Mae: 1,200M 0.875%, 8/28/2017 1,196,278 500M 0.875%, 5/21/2018 491,849 2,450M 1.625%, 11/27/2018 2,462,725 125M 1.75%, 11/26/2019 125,163 260M 2.625%, 9/6/2024 263,644 1,000M Federal Farm Credit Bank, 4.875%, 1/17/2017 1,082,421 43 Portfolio of Investments (continued) GOVERNMENT FUND December 31, 2014 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) $1,250M Federal Home Loan Bank, 5.375%, 5/18/2016 $1,333,632 Freddie Mac: 800M 0.875%, 3/7/2018 790,609 1,000M 1.25%, 8/1/2019 981,970 Total Value of U.S. Government Agency Obligations (cost $8,954,072) 8,728,291 U.S. GOVERNMENT OBLIGATIONS—6.9% 228M FDA Queens LP, 6.99%, 6/15/2017 (b) 243,087 U.S. Treasury Notes: 555M 2.25%, 7/31/2021 566,057 1,280M 2.375%, 8/15/2024 1,303,800 Total Value of U.S. Government Obligations (cost $2,101,742) 2,112,944 COMMERCIAL MORTGAGE-BACKED SECURITIES—3.4% Fannie Mae—1.7% 500M 3.84%, 5/1/2018 533,249 Federal Home Loan Mortgage Corporation—1.7% 500M Multi-Family Structured Pass Through, 2.13%, 1/25/2019 506,087 Total Value of Commercial Mortgage-Backed Securities (cost $1,060,078) 1,039,336 COLLATERALIZED MORTGAGE OBLIGATIONS—2.0% 579M Fannie Mae, 4%, 2/25/2025 (cost $623,760) 627,658 CORPORATE BONDS—1.3% 426M Excalibur One 77B, LLC, 1.492%, 1/1/2025 (cost $424,415) 405,600 Total Value of Investments (cost $29,613,651) 96.8 % 29,746,480 Other Assets, Less Liabilities 3.2 964,331 Net Assets 100.0 % $30,710,811 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). 44 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 16,832,651 $ — $ 16,832,651 U.S. Government Agency Obligations — 8,728,291 — 8,728,291 U.S. Government Obligations — 2,112,944 — 2,112,944 Commercial Mortgage-Backed Securities — 1,039,336 — 1,039,336 Collateralized Mortgage Obligations 627,658 — 627,658 Corporate Bonds — 405,600 — 405,600 Total Investments in Securities $ — $ 29,746,480 $ — $ 29,746,480 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 45 Portfolio Manager’s Letter GROWTH & INCOME FUND Dear Investor: I’m pleased to send you the First Investors Life Growth & Income Fund for the year ended December 31, 2014. During the period, the Fund’s return on a net asset value basis was 7.65%, including dividends of 53.1 cents per share and capital gains of 29.5 cents per share. Economic Overview and Market Summary During the year under review, equity performance was buoyed by solid data signaling a strengthening U.S. economy, healthy corporate earnings and a lack of attractive opportunities elsewhere in the globe. Domestic stocks continuously plumbed new highs to finish 2014 in solidly positive territory, largely in-line with consensus expectations of a more moderate performance than 2013’s meteoric market rise. Due to a number of factors, including oil and currency market turmoil, economic weakness in parts of the globe, and worries about Federal Reserve actions, volatility increased throughout the final months of the year, bringing a choppy, uneven cadence to the market’s trajectory. This uneven cadence represented the overall narrowing of the market rally’s breadth as the year progressed. The rally in the markets appeared more concentrated than before, as shares included in popular indexed strategies that are tracked by index funds and ETFs outperformed those that are not tied to market indicators. As such, many “secondary” stocks and smaller-cap names underperformed for the year. This year’s market results were positive overall though, with all market sectors, styles and sizes participating. Companies with strong profitability, earnings growth, solid balance sheets and strong, free cash flows led results. Mergers and acquisitions also continued to drive strong performance. Small- and mid-cap stocks lagged their larger counterparts, as investors reacted to market uncertainty. Fund Review and Performance Attribution These conditions were challenging for the Fund, leading it to underperform its benchmark, the S&P 500 Index, which gained 13.7% over the review period. The Fund continued to invest across all market capitalization segments, allocating 73% of holdings to large-cap, 14% to mid-cap and 13% to small-cap stocks 1 as of period end. The Fund sought to be fully invested throughout the year, maintaining minimal cash positions. The large-cap segment of the Fund had results that slightly exceeded the benchmark. While the mid-cap segments performed in-line, the smaller-cap part of the portfolio significantly underperformed on a relative and absolute basis. Relative results were impacted by the Fund’s stock selection within consumer staples and industrials, and from overall sector allocation decisions within utilities and financials relative to benchmark weightings. Among portfolio highlights, in information technology, good stock selection and an overweighting of the sector added to strong relative performance for the year. Semiconductor manufacturer Avago Technologies had a very strong year, gaining 46 90% in 2014. The company benefited from strong quarterly results, completion of the accretive acquisition of competitor LSI, and from the company’s increased content on the very successful iPhone 6. Apple (a top 10 position) also had a strong year for the Fund as the stock was up over 37% in 2014. Solid earnings, a $30 billion increase in the share buyback, a 7 for 1 stock split, and a better-than-expected launch of the company’s new products drove the stock higher. Longtime holding Microsoft also produced positive returns for the Fund, as its shares were up 24% in 2014. The company hired a new CEO, announced a large cost-cutting plan, agreed to purchase an up-and-coming game developer, Mojang, and delivered strong results, as PC demand came in at higher than expected levels. Intel had a strong year in 2014, up almost 40% as the company benefited from the PC refresh cycle, delivered good results, and announced that it was going to split the company in two as a way to increase shareholder value. In health care, the Fund benefitted from strong pharmaceutical and biotech performance. Actavis (a top 10 position) had a very strong year and was up 53% in 2014. The company reported strong results, announced and completed the acquisition of competitor Forest Laboratories in a highly accretive transaction, was approached by Pfizer as a potential M&A target, and announced the $69 billion acquisition of competitor Allergan. Gilead Sciences, the biopharmaceutical company, was up 25% in 2014, as the company delivered strong business results. The company also received Food and Drug Administration (FDA) approval and strong initial orders for its blockbuster next-generation hepatitis C drug called Sovaldi, and follow-on Harvoni, in addition to numerous other drugs in the R&D pipeline that presented successful clinical trials. The consumer discretionary sector also had a solid year. Top names were from the automotive components industry, as well as specialty retail. Shares of Harman International and Delphi Automotive rallied, as new technologies were being implemented in car electronics and center stack control modules, driving increased take rates and sales. Harman was up 30% and Delphi rallied 21%. Shares of auto component maker TRW Automotive rose 38% on receipt of a takeover offer from German company ZF Friedrichshafen. Among negative contributors, the key disappointments for the year were within the consumer staples sector. Shares of health and beauty direct seller Nu Skin Enterprises fell 68% in the review period, driving the majority of the sector’s and the Fund’s underperformance. After seeing robust sales and profit growth in 2013, and being the Fund’s top performer, the company voluntarily halted recruitment of new distributors in China following a government regulator’s decision to look into Nu Skin’s recruiting and sales practices, after some negative articles appeared in the Chinese press. While the company was cleared to resume sales recruitment in China shortly thereafter, Nu Skin’s business results came in much lower than expected throughout the year, as the restart of sales recruiting took longer than expected. The company, in turn, issued a more conservative 2015 earnings outlook than Wall Street’s expectations. While there are significant new product introductions planned, they are not expected to contribute 47 Portfolio Manager’s Letter (continued) GROWTH & INCOME FUND until the second half of 2015. Herbalife, another direct seller, was also weak in 2014, down 52%. During the year, the U.S. Federal Trade Commission confirmed an investigation into the company’s business practices following short seller allegations that the company was operating an illegal pyramid scheme. Additionally, the company’s subsequent poor profits reports and disappointing earnings guidance pressured shares. The stock was sold out of the Fund’s portfolio during the year. In industrials, the primary source of underperformance came from shares of NeuStar, an IT services company that provides local number portability services in the U.S., which was down 44% in 2014. Concerns about the company’s largest contract were confirmed as an advisory committee to the Federal Communications Commission (FCC) recommended that the contract be awarded to NeuStar’s competitor. This caused investors to fear that the company would lose the Local Number Portability Administration (LNPA) contract that makes up a material portion of the company’s sales and profits. Engineering and construction firm Chicago Bridge & Iron was also weak, as falling energy prices impacted the cadence of new contracts and slowed workflow from the energy and process industries business. Both companies’ shares were sold out of the Fund’s portfolio. The utilities and financials sectors each had a strong year in an absolute sense in 2014. The Fund remained significantly underweight both sectors throughout the year, however, which led to relative underperformance. Utilities remain a challenging sector for the Fund to hold, as earnings growth is typically anemic and unaligned with the Fund’s objectives in seeking growth and income for investors. Shares in the sector tend to move on interest rate fluctuations, and benefitted from rates dropping in the fourth quarter. Financials also remain challenging, as increased regulatory scrutiny limit their abilities to grow or return capital to shareholders. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 1 Capitalization ranges defined by Lipper. 48 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $1,022.21 $3.87 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.38 $3.87 * Expenses are equal to the annualized expense ratio of .76%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 49 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Growth & Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Growth & Income Fund beginning 12/31/04 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 50 Portfolio of Investments GROWTH & INCOME FUND December 31, 2014 Shares Security Value COMMON STOCKS—99.7% Consumer Discretionary—15.0% 71,300 BorgWarner, Inc. $ 3,917,935 114,400 CBS Corporation – Class “B” 6,330,896 81,600 Delphi Automotive, PLC 5,933,952 57,500 Foot Locker, Inc. 3,230,350 135,300 Ford Motor Company 2,097,150 36,400 GNC Holdings, Inc. – Class “A” 1,709,344 40,700 Harman International Industries, Inc. 4,343,097 48,200 Home Depot, Inc. 5,059,554 108,800 * Jarden Corporation 5,209,344 53,800 L Brands, Inc. 4,656,390 52,400 Lear Corporation 5,139,392 40,100 Magna International, Inc. 4,358,469 87,400 Newell Rubbermaid, Inc. 3,329,066 40,900 Penske Automotive Group, Inc. 2,006,963 30,100 * TRW Automotive Holdings Corporation 3,095,785 52,800 Tupperware Brands Corporation 3,326,400 43,500 Walt Disney Company 4,097,265 14,900 Whirlpool Corporation 2,886,726 37,700 Wyndham Worldwide Corporation 3,233,152 73,961,230 Consumer Staples—7.8% 120,300 Altria Group, Inc. 5,927,181 67,500 Avon Products, Inc. 633,825 97,078 Coca-Cola Company 4,098,633 73,000 CVS Health Corporation 7,030,630 94,900 Nu Skin Enterprises, Inc. – Class “A” 4,147,130 44,400 PepsiCo, Inc. 4,198,464 74,300 Philip Morris International, Inc. 6,051,735 28,400 Procter & Gamble Company 2,586,956 43,050 Wal-Mart Stores, Inc. 3,697,134 38,371,688 51 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2014 Shares Security Value Energy—8.6% 36,900 Anadarko Petroleum Corporation $ 38,700 Chevron Corporation 4,341,366 61,500 ConocoPhillips 4,247,190 65,700 Devon Energy Corporation 4,021,497 33,300 Ensco, PLC – Class “A” 997,335 53,500 ExxonMobil Corporation 4,946,075 26,700 Hess Corporation 1,970,994 80,222 Marathon Oil Corporation 2,269,480 53,511 Marathon Petroleum Corporation 4,829,903 42,750 National Oilwell Varco, Inc. 2,801,408 24,800 Noble Corporation, PLC 410,936 26,700 Occidental Petroleum Corporation 2,152,287 31,050 Phillips 66 2,226,285 13,100 Schlumberger, Ltd. 1,118,871 93,607 Suncor Energy, Inc. 2,974,830 42,352,707 Financials—11.1% 61,906 American Express Company 5,759,734 37,700 Ameriprise Financial, Inc. 4,985,825 142,600 Brixmor Property Group, Inc. (REIT) 3,542,184 18,600 Citizens Financial Group, Inc. 462,396 53,643 Discover Financial Services 3,513,080 27,100 Financial Select Sector SPDR Fund (ETF) 670,183 50,600 * Health Insurance Innovations, Inc. – Class “A” 362,296 16,000 iShares Core S&P Mid-Cap ETF (ETF) 2,316,800 46,100 iShares Russell 2000 ETF (ETF) 5,516,787 106,088 JPMorgan Chase & Company 6,638,987 15,200 Morgan Stanley 589,760 40,500 PNC Financial Services Group, Inc. 3,694,815 15,700 SPDR S&P rust (ETF) 3,226,350 27,000 SPDR S&P Regional Banking (ETF) 1,098,900 145,379 Sunstone Hotel Investors, Inc. (REIT) 2,400,207 96,100 U.S. Bancorp 4,319,695 104,800 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,293,024 63,967 Wells Fargo & Company 3,506,671 54,897,694 52 Shares Security Value Health Care—18.3% 107,800 Abbott Laboratories $ 90,300 AbbVie, Inc. 5,909,232 39,300 * Actavis, PLC 10,116,213 47,530 Baxter International, Inc. 3,483,474 42,900 Covidien, PLC 4,387,812 53,822 * Express Scripts Holding Company 4,557,109 140,400 * Gilead Sciences, Inc. 13,234,104 73,075 Johnson & Johnson 7,641,453 2,612 * Mallinckrodt, PLC 258,666 19,300 McKesson Corporation 4,006,294 87,443 Merck & Company, Inc. 4,965,888 88,700 * Mylan, Inc. 5,000,019 49,600 Omnicare, Inc. 3,617,328 222,993 Pfizer, Inc. 6,946,232 45,900 Phibro Animal Health Corporation – Class “A” 1,448,145 69,543 Thermo Fisher Scientific, Inc. 8,713,042 28,072 Zoetis, Inc. 1,207,938 90,346,105 Industrials—12.3% 43,194 3M Company 7,097,638 121,600 ADT Corporation 4,405,568 68,800 Altra Industrial Motion Corporation 1,953,232 24,400 * Armstrong World Industries, Inc. 1,247,328 20,700 Caterpillar, Inc. 1,894,671 17,600 Dover Corporation 1,262,272 69,000 * Generac Holdings, Inc. 3,226,440 104,196 General Electric Company 2,633,033 63,200 Greenbrier Companies, Inc. 3,395,736 56,900 Honeywell International, Inc. 5,685,448 61,300 ITT Corporation 2,480,198 5,600 Lockheed Martin Corporation 1,078,392 47,100 Ryder System, Inc. 4,373,235 24,300 Snap-On, Inc. 3,322,782 33,500 * TAL International Group, Inc. 1,459,595 29,800 Textainer Group Holdings, Ltd. 1,022,736 95,800 Textron, Inc. 4,034,138 74,000 Tyco International, PLC 3,245,640 21,400 * United Rentals, Inc. 2,183,014 41,600 United Technologies Corporation 4,784,000 60,785,096 53 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2014 Shares Security Value Information Technology—20.2% 93,600 Apple, Inc. $ 10,331,568 86,900 * ARRIS Group, Inc. 2,623,511 59,100 Avago Technologies, Ltd. 5,944,869 37,200 * Blackhawk Network Holdings, Inc. 1,443,360 89,825 CDW Corporation 3,159,145 233,900 Cisco Systems, Inc. 6,505,930 26,900 * eBay, Inc. 1,509,628 228,100 EMC Corporation 6,783,694 127,000 Hewlett-Packard Company 5,096,510 156,100 Intel Corporation 5,664,869 41,000 International Business Machines Corporation 6,578,040 134,600 Juniper Networks, Inc. 3,004,272 167,100 Mentor Graphics Corporation 3,662,832 112,200 Methode Electronics, Inc. 4,096,422 167,100 Microsoft Corporation 7,761,795 62,900 * NXP Semiconductors NV 4,805,560 94,100 Oracle Corporation 4,231,677 48,300 * PTC, Inc. 1,770,195 67,288 QUALCOMM, Inc. 5,001,517 121,760 Symantec Corporation 3,123,753 34,600 * Synaptics, Inc. 2,381,864 46,800 TE Connectivity, Ltd. 2,960,100 20,000 * Yahoo!, Inc. 1,010,200 99,451,311 Materials—3.6% 53,800 Cytec Industries, Inc. 2,483,946 118,940 Freeport-McMoRan Copper & Gold, Inc. 2,778,438 33,100 H.B. Fuller Company 1,473,943 54,800 International Paper Company 2,936,184 42,900 LyondellBasell Industries NV – Class “A” 3,405,831 10,900 Praxair, Inc. 1,412,204 36,350 RPM International, Inc. 1,843,309 80,200 * Trinseo SA 1,399,490 17,733,345 Telecommunication Services—2.0% 127,000 AT&T, Inc. 4,265,930 113,700 Verizon Communications, Inc. 5,318,886 9,584,816 54 Shares Security Value Utilities—.8% 64,500 * Dynegy, Inc. $1,957,575 40,400 NiSource, Inc. 1,713,768 3,671,343 Total Value of Common Stocks (cost $284,923,223) 99.7 % 491,155,335 Other Assets, Less Liabilities .3 1,441,270 Net Assets 100.0 % $492,596,605 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 55 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks* $ 491,155,335 $ — $ — $ 491,155,335 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 56 See notes to financial statements Portfolio Manager’s Letter INTERNATIONAL FUND Dear Investor: I’m pleased to send you the First Investors Life International Fund annual report for the fiscal year ended December 31, 2014. During the period, the Fund’s return on a net asset value basis was 2.39%, including dividends of 23.2 cents per share. Market Summary In 2014, the U.S. equity market posted solid returns, while Europe and emerging markets declined. While the U.S. stock market fell sharply in October and again in December, its quick rebound in both months signified its underlying economic strength as it enters 2015 with strong momentum. The U.S. Federal Reserve (“the Fed”) is likely to raise rates in 2015 as the economy moves into a more mature stage of recovery. In Europe, however, weak growth and the continued threat of deflation suggest that monetary policy is headed in the opposite direction. Europe continued to struggle throughout the review period as disappointing economic data was released and the European Central Bank lowered its growth forecasts for the Eurozone economy. Falling commodity prices and a strengthening U.S. Dollar drove emerging markets to negative territory over the year. Low energy prices and economic contraction continue to fuel concerns about the potential for a full-blown financial crisis in Russia, despite somewhat improved stability in the ruble and local markets at the end of the review period. In Brazil, equities declined sharply in 2014 as investors faced a number of developments, including the re-election of President Dilma Rousseff, soft commodity prices, elevated inflation pressures, a weak currency, and the escalating Petrobras scandal. Volatility is likely to increase across both developed and emerging markets in 2015. As the investment environment becomes more challenging, careful stock selection is critical. We focus on identifying companies with characteristics that can provide resilience to macro shocks, such as robust cash flow, a consumer focus and a strong competitive position. As bottom-up, fundamental investors, we look to benefit from the long-term compounding of earnings growth of our investment companies. Fund Review and Performance Attribution We are pleased to report that the Fund significantly outperformed its benchmark, the MSCI EAFE Index, which fell 4.90% against the Fund’s 2.39% gain, over the review period. On a sector basis, the Financials and Consumer Staples sectors were the largest contributors to relative performance, primarily supported by stock selection. The Industrials sector detracted from relative returns, mainly driven by stock selection. The portfolio’s underweight to Utilities also detracted from returns. The following 57 Portfolio Manager’s Letter (continued) INTERNATIONAL FUND discussion highlights specific stocks — those that provided the largest contribution to absolute performance and those that were the largest detractors for the fiscal year. As bottom-up stock pickers, we hope that you find this useful and gain a greater understanding of how we invest. Stocks that Helped Absolute Performance Housing Development Finance Corporation (HDFC) is a diversified financial services company in India with a leading mortgage finance franchise. It reported solid results for the second quarter fiscal year 2015; earnings were in-line with estimates and loan growth was encouraging. HDFC is well-placed for long-term growth, as it is the leader in mortgage lending in India, with margins supported by industry-leading low costs. The company also provides home loans, deposit products and lease finance facilities to the corporate sector. The company has been around since 1977 and is usually considered a “gold standard” in terms of corporate governance and risk management. HDFC Bank reported solid results for the second quarter fiscal year 2015; earnings were solid and retail loan growth was encouraging. HDFC Bank is a high-quality Indian private sector bank, which has been a cornerstone investment in the portfolio for many years. It is the largest privately owned retail bank in India, with a network of over 3,400 branches nationwide. The bank has delivered solid growth while maintaining high credit and underwriting standards. HDFC Bank has a strong deposit franchise and powerful technology backbone that has allowed it to significantly grow earnings over the past 10 years. Stocks that Hurt Absolute Performance Core Laboratories’ price declined over the review period due to the sharp fall in the price of oil, which has weighed on all companies in the sector. There is a real risk that investment gets delayed. The reason we continue to hold Core Laboratories in this environment is that it is unique in the oil services field. The company focuses on niches within oil services where it can be a leader and where returns are extremely high. The company focuses on helping customers extract the most amount of oil from their fields. In doing so, Core Laboratories provides its customers returns on investment so attractive that, even in downturns, there should still be demand for the company’s products, albeit at a lower level. The company has best-in-class return on invested capital, as its capex is client led, meaning the company invests only in response to customer needs. We believe Core Laboratories can continue to post industry-leading returns and will reward shareholders over time despite the current environment for oil. Sands China, as well as other Macau-exposed gaming stocks, underperformed this year due to weak monthly gross gaming revenue (GGR) numbers in the market. This 58 slowdown was not unexpected. In hindsight, however, the magnitude of the market contraction has admittedly been more severe than anticipated. While the ongoing corruption crackdown in China has weighed heavily on the VIP segment of the Macau gaming pie, it should be a positive for Macau longer-term as it should be beneficial for operators that we believe are above board in their operations and well-positioned for the real prize, the growth in mass and premium mass gamblers. In addition, the gaming market in Macau has continued to suffer from a constraint on supply, as there have been no material capacity additions to the market in nearly two years now. The middle of 2015, with the opening of Galaxy Entertainment’s Phase 2 expansion and Melco-Crown’s new City of Dreams property, should serve as a catalyst to begin to calm the fears around the Macau stocks. In the meantime the VIP segment, as well as mass gambling results, will continue to be soft. Consensus expectations for 2015 and 2016 across the board for the stocks have been materially cut over the last six months, with one of the biggest and last remaining bulls on the street cutting their numbers materially in December. We still remain bullish, however, on the long-term investment prospects for these businesses, despite the immediate headwinds to next year’s results. While we have not added materially to our exposure given the reality of a continuing soft trading environment, we have a sharp eye towards, at minimum, maintaining our investment size on weakness, with the potential to increase the position further should market sentiment continue to deviate materially from the medium- and long-term investment prospects for Las Vegas Sands. We also continue to closely follow some of the other Macau operators’ stocks. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 59 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $950.40 $4.47 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.62 $4.63 * Expenses are equal to the annualized expense ratio of .91%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 60 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors Life Series International Fund, the Morgan Stanley Capital International (“MSCI”) EAFE Index (Gross) and the Morgan Stanley Capital International (“MSCI”) EAFE Index (Net). The graph compares a $10,000 investment in the First Investors Life Series International Fund beginning 12/31/04 with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the “Indices”). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with net dividends reinvested after deduction of foreign withholding taxes. The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Company, Inc. and all other figures are from First Investors Management Company, Inc. 61 Portfolio of Investments INTERNATIONAL FUND December 31, 2014 Shares Security Value COMMON STOCKS—98.9% United Kingdom—18.0% 147,922 British American Tobacco, PLC $ 8,016,049 114,871 Diageo, PLC 3,290,725 139,159 Domino’s Pizza Group, PLC 1,519,394 78,491 * Persimmon, PLC 1,917,060 61,904 Reckitt Benckiser Group, PLC 5,013,857 75,791 SABMiller, PLC 3,951,081 23,708,166 Switzerland—15.4% 411 Chocoladefabriken Lindt & Spruengli AG 2,032,177 29,637 Compagnie Financiere Richemont SA 2,627,576 17,637 DKSH Holding, Ltd. 1,342,690 76,139 Nestle SA – Registered 5,550,610 21,856 Roche Holding AG – Genusscheine 5,921,713 1,373 SGS SA – Registered 2,803,625 20,278,391 India—12.4% 347,035 HDFC Bank, Ltd. 5,212,016 84,058 Hindustan Unilever, Ltd. 1,010,175 360,138 Housing Development Finance Corporation 6,458,123 618,690 ITC, Ltd. 3,604,097 16,284,411 France—8.5% 14,605 Air Liquide SA 1,807,223 102,237 Bureau Veritas SA 2,265,164 20,866 Essilor International SA 2,326,968 4,622 Hermes International 1,645,818 11,069 L’Oreal SA 1,852,644 11,137 Pernod Ricard SA 1,237,743 11,135,560 62 Shares Security Value United States—7.0% 77,793 Philip Morris International, Inc. $ 6,336,240 2,561 * Priceline.com, Inc. 2,920,078 9,256,318 Canada—6.8% 48,185 Alimentation Couche-Tard – Class “B” 2,018,146 42,500 Bank of Nova Scotia 2,426,429 60,994 Enbridge, Inc. 3,136,849 26,672 Shaw Communications, Inc. – Class “B” 719,946 28,851 Silver Wheaton Corporation 586,804 8,888,174 Netherlands—5.2% 11,793 Core Laboratories NV 1,419,170 138,351 Unilever NV-CVA 5,411,992 6,831,162 China—4.3% 14,719 * Alibaba Group Holding, Ltd. (ADR) 1,529,893 11,400 * Baidu, Inc. (ADR) 2,598,858 107,165 Tencent Holdings, Ltd. 1,550,563 5,679,314 Hong Kong—4.3% 100,251 Cheung Kong Infrastructure Holdings, Ltd. 737,222 198,326 Galaxy Entertainment Group, Ltd. 1,102,041 297,986 Link REIT (REIT) 1,865,619 388,991 Sands China, Ltd. 1,893,665 5,598,547 Australia—4.1% 41,571 CSL, Ltd. 2,920,185 52,014 Ramsay Health Care, Ltd. 2,411,275 5,331,460 Denmark—3.5% 9,639 Coloplast A/S – Series “B” 806,635 88,496 Novo Nordisk A/S – Series “B” 3,743,362 4,549,997 63 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2014 Shares or Principal Amount Security Value Brazil—3.0% 99,340 Cielo SA $ 1,557,256 180,614 Itau Unibanco Holding SA (ADR) 2,349,788 3,907,044 Spain—1.5% 48,300 Grifols SA 1,927,346 South Africa—1.4% 14,126 Naspers, Ltd. 1,827,272 Japan—1.3% 14,900 Daito Trust Construction Company, Ltd. 1,690,224 Ireland—1.2% 18,453 Paddy Power, PLC 1,538,699 Germany—1.0% 9,578 Bayer AG 1,305,566 Total Value of Common Stocks (cost $95,445,397) 129,737,651 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.7% United States $1,000M Fannie Mae, 0.02%, 1/20/2015 (cost $999,989) 999,989 Total Value of Investments (cost $96,445,386) 99.6 % 130,737,640 Other Assets, Less Liabilities .4 536,066 Net Assets 100.0 % $131,273,706 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 64 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ — $ 23,708,166 $ — $ 23,708,166 Switzerland — 20,278,391 — 20,278,391 India — 16,284,411 — 16,284,411 France — 11,135,560 — 11,135,560 United States 9,256,318 — — 9,256,318 Canada 8,888,174 — — 8,888,174 Netherlands 1,419,170 5,411,992 — 6,831,162 China 4,128,751 1,550,563 — 5,679,314 Hong Kong — 5,598,547 — 5,598,547 Australia — 5,331,460 — 5,331,460 Denmark — 4,549,997 — 4,549,997 Brazil 2,349,788 1,557,256 — 3,907,044 Spain — 1,927,346 — 1,927,346 South Africa — 1,827,272 — 1,827,272 Japan — 1,690,224 — 1,690,224 Ireland — 1,538,699 — 1,538,699 Germany — 1,305,566 — 1,305,566 Short-Term U.S. Government Agency Obligations — 999,989 — 999,989 Total Investments in Securities $ 26,042,201 $ 104,695,439 * $ — $ 130,737,640 * Includes certain foreign securities that were fair valued due to fluctuation in U.S. securities markets exceeding a predetermined level or a foreign market being closed; therefore, $103,695,450 of investment securities were classified as Level 2 instead of Level 1. 65 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2014 Transfers between Level 1 and Level 2 securities as of December 31, 2014 resulted from securities priced previously with an official close price (Level 1 securities) or on days where there is not an official close price the mean price used (Level 2 securities). Transfers from Level 1 to Level 2 as of December 31, 2014 were $68,026,917. Transfers, if any, between Levels are recognized at the end of the reporting period. The following is a reconciliation of Fund investments valued using Level 3 inputs for the year: Investments in Common Stocks Balance, December 31, 2013 $ 18,264 Purchases — Sales (18,133) Change in unrealized depreciation (18,264) Realized gain 18,133 Transfer into Level 3 — Transfer out of Level 3 — Balance, December 31, 2014 $ — 66 See notes to financial statements Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: We’re pleased to send you the First Investors Life Investment Grade Fund annual report for the year ended December 31, 2014. During the period, the Fund’s return on a net asset value basis was 5.86%, including dividends of 46.0 cents per share. Economic Overview and Market Summary The U.S. economy grew at approximately 2.5% during 2014, with growth accelerating in the second half of the year. Of note, the unemployment rate fell from 6.7% to 5.6%, its lowest level since 2008, as the economy created the most jobs in fifteen years. This good news was tempered by a continued decline in the labor force participation rate (i.e., the percent of the population participating in the labor force) and anemic wage growth. Inflation was subdued with consumer prices increasing only 0.8%, compared to 1.5% in 2013, in part due to the decline in energy prices during the fourth quarter. The improvement in the economy and labor market allowed the Federal Reserve (the “Fed”) to conclude its bond buying program — part of its effort to stimulate growth by lowering interest rates — in October. As well, the Fed remained on course to begin raising the federal funds rate in the second half of 2015, although low inflation (below the Fed’s 2% target) and international developments could delay rate hikes. Long-term U.S. interest rates moved sharply lower throughout the review period, despite a strong consensus at the beginning of the year that rates would continue to rise. The move down in long-term yields reflected a number of factors: slower than expected global growth (especially in Europe), very low foreign interest rates, geopolitical events (e.g., Ukraine, Gaza, ISIS, Ebola) that supported “flight-to-safety” flows into the U.S. bond market, investors’ belief that the upcoming Fed tightening cycle would be more limited than in the past, and deflationary fears which were exacerbated by the collapse in oil prices. For the year, the benchmark 10-year U.S. Treasury note yield fell from 3.03%, a two-and-a-half year high, to 2.17%. The broad U.S. bond market returned 6.3% during the review period, according to Bank of America Merrill Lynch. In particular, long-term bonds had very strong returns as interest rates fell and bond prices rose (interest rates, or yields, and bond prices have an inverse relationship; bond prices rise as interest rates fall). Notably, Treasury securities with maturities longer than ten years gained over 24%. Returns varied by sector. Investment-grade corporate bonds gained 7.5% as the benefit of lower interest rates offset the negative impact of wider spreads. Mortgage-backed securities and the broad Treasury market returned 6.1% and 6%, respectively. High yield bonds lagged the broad bond market, gaining 2.5% returns as spreads widened. Non-U.S. government bonds also underperformed the broad market, returning 1.1%, as the substantial appreciation of the U.S. Dollar offset gains from lower interest rates. Money market returns continued to be essentially flat, reflecting the Fed’s continuation of very easy monetary policy. 67 Portfolio Managers’ Letter (continued) INVESTMENT GRADE FUND Corporate Bond Market The corporate bond market began the review period on a firm note with corporate spreads tightening as Treasury yields began to fall. Very strong technicals helped support the market as a wave of new issue supply met an upsurge in demand for investment-grade corporate debt. In the second half of 2014, however, corporate spreads began to widen as volatility increased in the market. In particular, with the 50% drop in the price of oil, many non-financial sectors began to experience pronounced weakness. Less volatile sectors became safe havens for corporate bond investors as riskier assets traded with greater volatility. The market was also pressured later in the year by record new issue supply as corporations took advantage of very low interest rates to issue debt. The corporate bond market returned 7.5%, according to Bank of America Merrill Lynch. The positive returns of the corporate bond market during the review period were predominantly a result of duration (a measurement of interest rate risk) and Treasury yield curve movement. Of note, corporate bonds with maturities greater than 10 years returned 16.5%, reflecting the substantial move lower in long-term bond yields. Fund Review and Performance Attribution The Fund invests in investment-grade fixed income securities. The majority of the Fund’s assets were invested in investment-grade corporate bonds. The Fund underperformed its benchmark, the Bank of America Merrill Lynch U.S. Corporate Index, during the review period. The relative performance was predominantly a function of the Fund’s positioning for higher interest rates. Specifically, the Fund was negatively impacted by its underweight in corporate bonds with maturities greater than 10 years, which significantly outperformed shorter-dated corporate bonds. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 68 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $1,011.74 $3.40 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.83 $3.41 * Expenses are equal to the annualized expense ratio of .67%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 69 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Investment Grade Fund and the Bank of America (“BofA”) Merrill Lynch U.S. Corporate Master Index. The graph compares a $10,000 investment in the First Investors Life Series Investment Grade Fund beginning 12/31/04 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the “Index”). The Index includes publicly-issued, fixed-rate, non-convertible investment grade dollar-denominated, S.E.C.-registered corporate debt having at least one year to maturity and an outstanding par value of at least $250 million. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 5.70%, 6.12% and 4.73%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 70 Portfolio of Investments INVESTMENT GRADE FUND December 31, 2014 Principal Amount Security Value CORPORATE BONDS—96.8% Agriculture—.7% $ 400M Cargill, Inc., 6%, 11/27/2017 (a) $ 447,292 Automotive—1.2% 200M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 206,393 500M Johnson Controls, Inc., 5%, 3/30/2020 549,365 755,758 Chemicals—2.5% 450M CF Industries, Inc., 3.45%, 6/1/2023 440,690 500M Dow Chemical Co., 4.25%, 11/15/2020 535,957 500M LyondellBasell Industries NV, 6%, 11/15/2021 576,302 1,552,949 Consumer Durables—.5% 265M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 285,398 Energy—9.2% 575M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 622,601 500M Continental Resources, Inc., 5%, 9/15/2022 484,375 400M DCP Midstream Operating, LP, 2.5%, 12/1/2017 399,818 400M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 500,768 500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 523,013 500M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 479,465 500M Nabors Industries, Inc., 6.15%, 2/15/2018 521,151 400M ONEOK Partners, LP, 3.375%, 10/1/2022 370,884 500M Petrobras International Finance Co., 5.375%, 1/27/2021 465,785 400M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 444,796 466M Valero Energy Corp., 9.375%, 3/15/2019 581,684 400M Weatherford International, Inc., 6.35%, 6/15/2017 427,842 5,822,182 Financial Services—16.9% 250M Aflac, Inc., 8.5%, 5/15/2019 312,724 American Express Co.: 400M 7%, 3/19/2018 463,119 200M 4.05%, 12/3/2042 202,660 American International Group, Inc.: 300M 5.85%, 1/16/2018 335,666 300M 6.4%, 12/15/2020 358,193 500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 566,450 71 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2014 Principal Amount Security Value Financial Services (continued) $ 600M Assured Guaranty US Holding, Inc., 5%, 7/1/2024 $ 633,683 400M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 417,143 200M BlackRock, Inc., 5%, 12/10/2019 226,366 400M CoBank ACB, 7.875%, 4/16/2018 (a) 470,142 300M Compass Bank, 6.4%, 10/1/2017 328,062 ERAC USA Finance, LLC: 500M 4.5%, 8/16/2021 (a) 535,397 500M 7%, 10/15/2037 (a) 675,989 600M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 743,987 General Electric Capital Corp.: 1,000M 5.3%, 2/11/2021 1,142,892 900M 6.75%, 3/15/2032 1,232,756 300M Harley-Davidson Financial Services, Inc., 2.4%, 9/15/2019 (a) 300,311 200M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 232,078 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 433,416 600M Protective Life Corp., 7.375%, 10/15/2019 722,782 300M Prudential Financial, Inc., 7.375%, 6/15/2019 360,995 10,694,811 Financials—20.8% Bank of America Corp.: 350M 5.65%, 5/1/2018 389,138 625M 5%, 5/13/2021 698,366 475M 5.875%, 2/7/2042 596,622 Barclays Bank, PLC: 400M 5.125%, 1/8/2020 448,993 600M 3.75%, 5/15/2024 619,669 Citigroup, Inc.: 1,250M 6.125%, 11/21/2017 1,394,784 200M 4.5%, 1/14/2022 218,883 400M Deutsche Bank AG London, 3.7%, 5/30/2024 406,709 Goldman Sachs Group, Inc.: 200M 5.375%, 3/15/2020 224,293 600M 5.75%, 1/24/2022 694,687 300M 3.625%, 1/22/2023 304,314 500M 6.125%, 2/15/2033 614,643 JPMorgan Chase & Co.: 900M 6%, 1/15/2018 1,007,377 400M 4.5%, 1/24/2022 437,364 72 Principal Amount Security Value Financials (continued) Morgan Stanley: $ 500M 5.95%, 12/28/2017 $ 555,959 600M 6.625%, 4/1/2018 683,926 850M 5.5%, 7/28/2021 965,994 600M SunTrust Banks, Inc., 6%, 9/11/2017 665,542 400M UBS AG, 4.875%, 8/4/2020 445,414 500M U.S. Bancorp., 3.6%, 9/11/2024 508,784 Wells Fargo & Co.: 300M 4.6%, 4/1/2021 334,254 900M 3.45%, 2/13/2023 913,108 13,128,823 Food/Beverage/Tobacco—7.2% 500M Altria Group, Inc., 9.7%, 11/10/2018 635,433 500M Anheuser-Busch InBev SA/NV, 4.625%, 2/1/2044 546,082 200M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/2019 240,967 550M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 675,331 700M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 808,275 300M Ingredion, Inc., 4.625%, 11/1/2020 323,589 400M Philip Morris International, Inc., 5.65%, 5/16/2018 451,000 SABMiller Holdings, Inc.: 400M 3.75%, 1/15/2022 (a) 418,128 400M 4.95%, 1/15/2042 (a) 452,359 4,551,164 Forest Products/Container—.8% 500M Rock-Tenn Co., 4.9%, 3/1/2022 537,908 Health Care—4.3% 400M Biogen IDEC, Inc., 6.875%, 3/1/2018 461,306 Express Scripts Holding Co.: 450M 4.75%, 11/15/2021 497,331 200M 3.5%, 6/15/2024 199,696 400M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 409,890 400M Mylan, Inc., 3.125%, 1/15/2023 (a) 387,431 400M Novartis Capital Corp., 4.4%, 5/6/2044 450,185 200M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 224,776 58M Roche Holdings, Inc., 6%, 3/1/2019 (a) 67,052 2,697,667 73 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2014 Principal Amount Security Value Information Technology—1.7% $ 400M Harris Corp., 4.4%, 12/15/2020 $ 200M Pitney Bowes, Inc., 5.75%, 9/15/2017 219,008 400M Symantec Corp., 3.95%, 6/15/2022 403,153 1,049,835 Manufacturing—3.0% 750M CRH America, Inc., 8.125%, 7/15/2018 898,307 400M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 464,724 500M Tyco Electronics Group SA, 6.55%, 10/1/2017 563,173 1,926,204 Media-Broadcasting—4.0% 200M ABC, Inc., 8.75%, 8/15/2021 268,266 400M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 502,910 350M CBS Corp., 3.375%, 3/1/2022 352,063 500M Comcast Corp., 4.25%, 1/15/2033 531,148 400M DirecTV Holdings, LLC, 3.8%, 3/15/2022 407,585 400M Time Warner Cable, Inc., 5%, 2/1/2020 441,291 2,503,263 Media-Diversified—1.4% McGraw-Hill Financial, Inc.: 620M 5.9%, 11/15/2017 674,148 200M 6.55%, 11/15/2037 217,759 891,907 Metals/Mining—4.7% 500M Alcoa, Inc., 6.15%, 8/15/2020 562,852 400M ArcelorMittal, 6.125%, 6/1/2018 427,500 400M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 422,605 500M Newmont Mining Corp., 5.125%, 10/1/2019 536,386 500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 514,660 500M Vale Overseas, Ltd., 5.625%, 9/15/2019 534,510 2,998,513 Real Estate Investment Trusts—4.5% 400M Boston Properties, LP, 5.875%, 10/15/2019 458,654 450M Digital Realty Trust, LP, 5.25%, 3/15/2021 493,504 400M HCP, Inc., 5.375%, 2/1/2021 447,246 74 Principal Amount Security Value Real Estate Investment Trusts (continued) ProLogis, LP: $ 300M 4.5%, 8/15/2017 $ 200M 3.35%, 2/1/2021 202,952 500M Simon Property Group, LP, 3.375%, 10/1/2024 509,612 400M Ventas Realty, LP, 4.75%, 6/1/2021 435,341 2,867,191 Retail-General Merchandise—1.5% 600M GAP, Inc., 5.95%, 4/12/2021 683,710 200M Home Depot, Inc., 5.875%, 12/16/2036 262,087 945,797 Telecommunications—1.5% 400M AT&T, Inc., 6.5%, 9/1/2037 495,778 400M Verizon Communications, Inc., 5.15%, 9/15/2023 442,006 937,784 Transportation—2.7% 400M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 463,066 400M Con-way, Inc., 7.25%, 1/15/2018 454,882 440M GATX Corp., 4.75%, 6/15/2022 484,609 300M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 323,676 1,726,233 Utilities—7.7% 300M Duke Energy Progress, Inc., 4.15%, 12/1/2044 320,296 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 334,840 200M Electricite de France SA, 6.5%, 1/26/2019 (a) 234,305 300M Entergy Arkansas, Inc., 4.95%, 12/15/2044 314,427 400M Exelon Generation Co., LLC, 5.2%, 10/1/2019 442,476 Great River Energy Co.: 66M 5.829%, 7/1/2017 (a) 70,480 280M 4.478%, 7/1/2030 (a) 303,179 600M National Fuel Gas Co., 8.75%, 5/1/2019 742,044 450M Ohio Power Co., 5.375%, 10/1/2021 521,299 75 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2014 Principal Amount Security Value Utilities (continued) $450M Oklahoma Gas & Electric Co., 4%, 12/15/2044 $ 457,853 400M Sempra Energy, 9.8%, 2/15/2019 514,092 500M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 618,503 4,873,794 Total Value of Corporate Bonds (cost $58,393,539) 96.8 % 61,194,473 Other Assets, Less Liabilities 3.2 2,008,243 Net Assets 100.0 % $63,202,716 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 61,194,473 $ — $ 61,194,473 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 76 See notes to financial statements Portfolio Managers’ Letter LIMITED DURATION HIGH QUALITY BOND FUND Dear Investor: We’re pleased to send you the First Investors Life Limited Duration High Quality Bond Fund annual report for the year ended December 31, 2014 1 . During the period, the Fund’s return on a net asset value basis was –2.60% and did not make any distributions. Economic Overview and Market Summary The U.S. economy grew at approximately 2.5% during 2014, with growth accelerating in the second half of the year. Of note, the unemployment rate fell from 6.7% to 5.6%, its lowest level since 2008, as the economy created the most jobs in fifteen years. This good news was tempered by a continued decline in the labor force participation rate (i.e., the percentage of the population participating in the labor force) and anemic wage growth. Inflation was subdued with consumer prices increasing only 0.8%, compared to 1.5% in 2013, in part due to the decline in energy prices during the fourth quarter. The improvement in the economy and labor market allowed the Federal Reserve (the “Fed”) to conclude its bond buying program — part of its effort to stimulate growth by lowering interest rates — in October. As well, the Fed remained on course to begin raising the federal funds rate in the second half of 2015, although low inflation (below the Fed’s 2% target) and international developments could delay rate hikes. Long-term U.S. interest rates moved sharply lower throughout the review period, despite a strong consensus at the beginning of the year that rates would continue to rise. The move down in long-term yields reflected a number of factors: slower than expected global growth (especially in Europe), very low foreign interest rates, geopolitical events (e.g. Ukraine, Gaza, ISIS, Ebola) that supported “flight-to-safety” flows into the U.S. bond market, investors’ belief that the upcoming Fed tightening cycle would be more limited than in the past, and deflationary fears which were exacerbated by the collapse in oil prices. For the year, the benchmark 10-year U.S. Treasury note yield fell from 3.03%, a two-and-a-half year high, to 2.17%. The broad U.S. bond market returned 6.3% during the review period, according to Bank of America Merrill Lynch. In particular, long-term bonds had very strong returns as interest rates fell and bond prices rose (interest rates, or yields, and bond prices have an inverse relationship; bond prices rise as interest rates fall). Notably, Treasury securities with maturities longer than ten years gained over 24%. Returns varied by sector. Investment-grade corporate bonds gained 7.5% as the benefit of lower interest rates offset the negative impact of wider spreads. Mortgage-backed securities and the broad Treasury market returned 6.1% and 6%, respectively. High yield bonds lagged the broad bond market, gaining 2.5% as spreads widened. Non-U.S. government bonds also underperformed the broad market, returning 1.1%, as the substantial appreciation of the U.S. Dollar offset gains from lower interest rates. Money 77 Portfolio Managers’ Letter (continued) LIMITED DURATION HIGH QUALITY BOND FUND market returns continued to be essentially flat, reflecting the Fed’s continuation of very easy monetary policy. Fund Review and Performance Attribution The Fund invests in investment-grade fixed income securities. The majority of the Fund’s assets were invested in investment-grade corporate bonds, mortgage-backed securities, and U.S. Government securities. The Fund seeks to maintain an average duration of between two and six years. Since the Fund was incepted on July 1, 2014, it does not have a full year of performance to compare with its benchmark, the Bank of America Merrill Lynch 1–5 Year Broad Market Index, for the review period. The Fund underperformed the Index when compared over the period since the Fund’s inception. Relative performance was predominantly a function of asset allocation and Treasury yield curve movements. Specifically, the Fund’s overweight in shorter duration corporate bonds negatively impacted performance. This was partially offset by the Fund’s overweight in mortgage-backed securities, which had the highest returns relative to other fixed income sectors the Fund invested in during the review period. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 1 The Fund’s performance and the performance of its benchmark are since July 1, 2014, the date the Fund commenced operations. 78 Fund Expenses (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14)* (12/31/14) (7/1/14–12/31/14)** Expense Examples Actual $1,000.00 $974.00 $28.96 Hypothetical (5% annual return before expenses) $1,000.00 $995.87 $29.28 * Commencement of operations. ** Expenses are equal to the annualized expense ratio of 5.82%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 79 Portfolio of Investments LIMITED DURATION HIGH QUALITY BOND FUND December 31, 2014 Shares or Principal Amount Security Value EXCHANGE TRADED FUNDS—41.7% Short-Term Corporate Bond Fund 13,420 Vanguard S/T Corporation Bond ETF (ETF) (cost $1,074,965) $ 1,068,635 U.S. GOVERNMENT OBLIGATIONS—17.6% U.S. Treasury Notes: $125M 0.5%, 6/15/2016 125,107 150M 0.625%, 12/31/2016 149,812 150M 0.875%, 5/15/2017 150,094 25M 0.875%, 11/15/2017 24,883 Total Value of U.S. Government Obligations (cost $450,162) 449,896 RESIDENTIAL MORTGAGE-BACKED SECURITIES—17.5% Fannie Mae 92M 2.5%, 1/1/2023 – 6/1/2023 95,177 227M 3%, 11/1/2021 – 5/1/2023 236,816 25M 3.5%, 12/1/2023 26,206 85M 4%, 1/1/2021 – 9/1/2024 (a) 91,130 Total Value of Residential Mortgage-Backed Securities (cost $448,931) 449,329 U.S. GOVERNMENT AGENCY OBLIGATIONS—10.6% 71M Federal Farm Credit Bank 5.125% 8/25/2016 76,274 100M Federal Home Loan Bank, 0.875%, 5/24/2017 99,851 95M Freddie Mac, 1.75%, 5/30/2019 95,587 Total Value of U.S. Government Agency Obligations (cost $271,778) 271,712 ASSET BACKED SECURITIES—7.4% Fixed Autos—5.9% 35M Ford Credit Auto Owner Trust, 1%, 9/15/2017 35,097 45M Honda Auto Receivables Owner Trust, 1.46%, 10/15/2020 44,915 70M Nissan Auto Receivables Owner Trust, 1%, 7/16/2018 70,223 150,235 80 Principal Amount Security Value Fixed Financials—1.5% $ 40M Chase Issuance Trust, 1.3%, 2/18/2020 $ 39,668 Total Value of Asset Backed Securities (cost $190,047) 189,903 Total Value of Investments (cost $2,435,883) 94.8 % 2,429,475 Other Assets, Less Liabilities 5.2 131,784 Net Assets 100.0 % $2,561,259 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ETF Exchange Traded Fund 81 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND December 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Exchange Traded Funds $ 1,068,635 $ — $ — $ 1,068,635 U.S. Government Obligations — 449,896 — 449,896 Residential Mortgage-Backed Securities — 449,329 — 449,329 U.S. Government Agency Obligations — 271,712 — 271,712 Asset Backed Securities — 189,903 — 189,903 Total Investments in Securities* $ 1,068,635 $ 1,360,840 $ — $ 2,429,475 * The Portfolio of Investments provides information on the industry categorization for exchange traded funds and asset-backed securities. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 82 See notes to financial statements Portfolio Managers’ Letter OPPORTUNITY FUND Dear Investor: We’re pleased to send you the First Investors Life Opportunity Fund annual report for the year ended December 31, 2014. During the period, the Fund’s return on a net asset value basis was 5.73%, including capital gains of 0.7 cents per share. Fund Review and Performance Attribution The Fund’s performance in 2014 was positive on an absolute basis. Due to stock selection, however, it did not keep up with the broader market. The Fund’s absolute performance was mainly attributable to investments in the health care and information technology sectors. Among the Fund’s health care stocks, Actavis, which makes generic and specialty pharmaceuticals, ended months of speculation in November when it agreed to acquire Allergan Inc. in an accretive $65 billion transaction. Actavis has a strong record of cutting costs from acquired companies to create strong earnings growth. Among our information technology stocks, Avago Technologies, which makes optoelectric components and subsystems used in wireless communications, beat and raised earnings expectations three times during the year. Earnings growth accelerated due to cost-cutting from a recent acquisition. The company also benefitted from its greater-than-expected iPhone 6 content. On a relative basis, the Fund underperformed its benchmark, the S&P MidCap 400, which gained 9.77% over the review period, primarily due to stock selection in the consumer staples sector. In particular, Nu Skin Enterprises, a direct seller of personal care products and nutritional supplements, stock price fell when it suspended recruitment of distributors in China after the Chinese government decided to examine Nu Skin’s business practices. Later, in August and again in November, Nu Skin Enterprises cautioned that earnings would fall below expectations. Among positives to relative performance, the Fund’s stock selection in the health care and industrial sectors helped. In health care, Actavis — discussed above — was the primary driver of outperformance. Among the Fund’s industrial stocks, Ryder System, a truck lease and commercial rental company, benefitted from increased industry regulatory burdens and an improved macro environment, which caused private fleet operators to favor outsourcing. 83 Portfolio Managers’ Letter (continued) OPPORTUNITY FUND Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 84 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $1,008.82 $4.86 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.37 $4.89 * Expenses are equal to the annualized expense ratio of .96%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 85 Cumulative Performance Information (unaudited) OPPORTUNITY FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Opportunity Fund and the Standard & Poor’s MidCap 400 Index. The graph compares a $10,000 investment in the First Investors Life Series Opportunity Fund beginning 12/17/12 (commencement of operations) with a theoretical investment in the Standard & Poor’s MidCap 400 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure performance of the mid-range sector of the U.S. stock market. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 86 Portfolio of Investments OPPORTUNITY FUND December 31, 2014 Shares Security Value COMMON STOCKS—97.0% Consumer Discretionary—20.3% 5,300 * Belmond, Ltd. – Class “A” $ 65,561 4,875 BorgWarner, Inc. 267,881 7,350 CST Brands, Inc. 320,533 7,200 Delphi Automotive, PLC 523,584 50 * El Pollo Loco Holdings, Inc. 998 3,000 Ethan Allen Interiors, Inc. 92,910 4,000 Foot Locker, Inc. 224,720 1,775 GNC Holdings, Inc. – Class “A” 83,354 3,100 Harman International Industries, Inc. 330,801 7,800 * Jarden Corporation 373,464 2,750 L Brands, Inc. 238,013 3,550 Lear Corporation 348,184 3,000 * Metaldyne Performance Group, Inc. 52,080 5,650 Newell Rubbermaid, Inc. 215,209 1,525 Nordstrom, Inc. 121,070 4,600 Penske Automotive Group, Inc. 225,722 200 * Performance Sports Group, Ltd. 3,598 800 Ralph Lauren Corporation 148,128 12,500 Ruth’s Hospitality Group, Inc. 187,500 8,600 * ServiceMaster Global Holdings, Inc. 230,222 4,125 * TRW Automotive Holdings Corporation 424,256 4,000 Tupperware Brands Corporation 252,000 1,300 Whirlpool Corporation 251,862 10,700 * William Lyon Homes – Class “A” 216,889 10,250 Winnebago Industries, Inc. 223,040 1,875 Wyndham Worldwide Corporation 160,800 5,582,379 Consumer Staples—2.5% 100 * Amira Nature Foods, Ltd. 1,435 4,575 Avon Products, Inc. 42,959 600 McCormick & Company, Inc. 44,580 6,700 Nu Skin Enterprises, Inc. – Class “A” 292,790 6,700 Pinnacle Foods, Inc. 236,510 2,200 Tootsie Roll Industries, Inc. 67,430 685,704 87 Portfolio of Investments (continued) OPPORTUNITY FUND December 31, 2014 Shares Security Value Energy—5.5% 925 * Dril-Quip, Inc. $ 70,975 2,475 Ensco, PLC – Class “A” 74,126 2,400 EOG Resources, Inc. 220,968 2,750 EQT Corporation 208,175 7,200 * Helix Energy Solutions Group, Inc. 156,240 2,600 Hess Corporation 191,932 4,200 National Oilwell Varco, Inc. 275,226 1,275 Noble Corporation, PLC 21,127 4,700 RPC, Inc. 61,288 9,000 * RSP Permian, Inc. 226,260 1,506,317 Financials—14.7% 1,775 Ameriprise Financial, Inc. 234,744 6,750 Berkshire Hills Bancorp, Inc. 179,955 9,450 Brixmor Property Group, Inc. (REIT) 234,738 1,500 Citizens Financial Group, Inc. 37,290 3,200 City National Corporation 258,592 5,800 Discover Financial Services 379,842 4,575 Douglas Emmett, Inc. (REIT) 129,930 1,325 Federal Realty Investment Trust (REIT) 176,834 2,800 Financial Select Sector SPDR Fund (ETF) 69,244 3,000 First Republic Bank 156,360 5,300 * Health Insurance Innovations, Inc. – Class “A” 37,948 2,000 iShares Core S&P Mid-Cap ETF (ETF) 289,600 3,550 iShares Russell 2000 ETF (ETF) 424,829 3,595 NASDAQ OMX Group, Inc. 172,416 3,000 Oritani Financial Corporation 46,200 7,700 Protective Life Corporation 536,305 4,600 * Realogy Holdings Corporation 204,654 2,800 SPDR S&P Regional Banking (ETF) 113,960 6,400 Sterling Bancorp 92,032 5,350 Waddell & Reed Financial, Inc. – Class “A” 266,537 4,042,010 Health Care—16.8% 4,150 * Actavis, PLC 1,068,252 1,475 * Centene Corporation 153,179 2,250 DENTSPLY International, Inc. 119,857 400 * Diplomat Pharmacy, Inc. 10,948 88 Shares Security Value Health Care (continued) 5,600 * Gilead Sciences, Inc. $ 527,856 6,750 * Lannett Company, Inc. 289,440 2,375 McKesson Corporation 493,003 4,125 Omnicare, Inc. 300,836 2,250 Perrigo Company, PLC 376,110 5,700 Phibro Animal Health Corporation – Class “A” 179,835 13,000 * Prestige Brands Holdings, Inc. 451,360 3,825 Thermo Fisher Scientific, Inc. 479,234 6,100 * VWR Corporation 157,807 4,607,717 Industrials—15.6% 4,900 A.O. Smith Corporation 276,409 8,550 ADT Corporation 309,766 8,500 Advanced Drainage Systems, Inc. 195,330 6,450 Altra Industrial Motion Corporation 183,115 2,000 * Armstrong World Industries, Inc. 102,240 1,500 Dover Corporation 107,580 1,425 G&K Services, Inc. – Class “A” 100,961 5,350 * Generac Holdings, Inc. 250,166 5,000 Greenbrier Companies, Inc. 268,650 1,775 IDEX Corporation 138,166 6,575 ITT Corporation 266,025 2,475 J.B. Hunt Transport Services, Inc. 208,519 2,750 Regal-Beloit Corporation 206,800 1,200 Roper Industries, Inc. 187,620 4,155 Ryder System, Inc. 385,792 2,300 Snap-On, Inc. 314,502 1,275 * TAL International Group, Inc. 55,552 1,775 Textainer Group Holdings, Ltd. 60,918 4,600 Textron, Inc. 193,706 4,750 * United Rentals, Inc. 484,548 4,296,365 Information Technology—12.8% 7,350 * ARRIS Group, Inc. 221,897 4,600 Avago Technologies, Ltd. 462,714 6,300 * Blackhawk Network Holdings, Inc. 244,440 7,625 CDW Corporation 268,171 2,750 * Fiserv, Inc. 195,167 4,525 Intersil Corporation – Class “A” 65,477 89 Portfolio of Investments (continued) OPPORTUNITY FUND December 31, 2014 Shares Security Value Information Technology (continued) 9,200 Juniper Networks, Inc. $ 205,344 12,200 Mentor Graphics Corporation 267,424 9,600 Methode Electronics, Inc. 350,496 8,400 Symantec Corporation 215,502 3,850 * Synaptics, Inc. 265,034 2,300 SYNNEX Corporation 179,768 3,600 TE Connectivity, Ltd. 227,700 8,400 Technology Select Sector SPDR Fund (ETF) 347,340 3,516,474 Materials—4.3% 3,700 Cytec Industries, Inc. 170,829 8,150 Freeport-McMoRan Copper & Gold, Inc. 190,384 2,200 H.B. Fuller Company 97,966 3,600 International Paper Company 192,888 1,200 Praxair, Inc. 155,472 1,675 Sigma-Aldrich Corporation 229,927 9,100 * Trinseo SA 158,795 1,196,261 Utilities—4.5% 3,400 AGL Resources, Inc. 185,334 4,900 * Dynegy, Inc. 148,715 3,625 NiSource, Inc. 153,773 4,425 Portland General Electric Company 167,398 4,125 SCANA Corporation 249,150 6,100 Wisconsin Energy Corporation 321,714 1,226,084 Total Value of Common Stocks (cost $23,394,833) 97.0 % 26,659,311 Other Assets, Less Liabilities 3.0 820,538 Net Assets 100.0 % $27,479,849 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 90 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks* $ 26,659,311 $ — $ — $ 26,659,311 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 91 Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: I’m pleased to send you the First Investors Life Select Growth Fund annual report for the year ended December 31, 2014. During the period, the Fund’s return on a net asset value basis was 13.53%, including dividends of 4.6 cents per share and capital gains of 1.5 cents per share. The Fund’s solid performance for the period was helped by attention to reasonable valuation levels, as stocks with deep value characteristics such as low price-to-earnings and low price-to-book ratios were the leaders in the overall market. In addition, the Fund’s focus on companies exhibiting good earnings quality characteristics was somewhat beneficial, as was the Fund’s exposure to the larger companies in the market. Several growth characteristics did not help during the year, however, as the strong market did not differentiate much between fast and slow growth. Economic Overview and Market Summary The market started the year with a January pullback and a February rally that resulted in modest positive performance for the first quarter, followed by solid returns in the second quarter. The second half of the review period saw the same pattern, with a quarter of moderate returns followed by solid returns in the year’s final quarter. Unquestionably, the volatility we experienced in the market, particularly in the second half of the year, is not uncommon for a midterm election year. While this year did not see a pullback with a magnitude typical of such a year, the uncertainty of the election is now in the past and we believe conditions are in place that could drive continued positive returns ahead. The U.S. economy is on a slow but improving trend, with earnings growth expected in the high single-digits range. With a favorable environment for corporate earnings coupled with valuation levels that are still fair relative to historical averages, we believe the companies owned in the Fund should continue to deliver solid results going forward. Fund Review and Performance Attribution The Fund’s strong performance for the year was helped by stock selections in the Consumer Staples and Industrials sectors. In Consumer Staples, the strong performance was due to grocer Kroger. The company is consolidating the business and also seeing strength in private brand and higher margin natural foods, helping shares gain 65% for the year. In the Industrials sector, Alaska Air Group continued to deliver solid earnings, which, combined with lower anticipated fuel prices, pushed the stock up 65% during the review period. Also, shares of railroad Union Pacific gained 36% over 2014, as demand for transportation remained strong. 92 On the negative side, the Financials sector proved challenging for the Fund during the year. Comerica declined over 4%, as weaker oil prices prompted concerns about negative impacts to the Texas economy, while American Express only gained 4% during the year, shy of the benchmark’s 11% return in the sector, as less non-interest revenue worried investors. We are pleased to have generated a strong return, both in absolute terms and relative to the benchmark, the Russell 3000 Growth Index during 2014. Looking forward to 2015, we believe that equities are likely able to generate solid returns, as expectations for continued slow and steady economic growth should provide a solid foundation for strong business performance from the companies in the Fund. We continue to believe our focus on high quality companies, where earnings will likely exceed market expectations, is the key to generating excess returns over the long-term. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 93 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $1,070.15 $4.28 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.08 $4.18 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 94 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Select Growth Fund and the Russell 3000 Growth Index. The graph compares a $10,000 investment in the First Investors Life Series Select Growth Fund beginning 12/31/04 with a theoretical investment in the Russell 3000 Growth Index (the “Index”). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 95 Portfolio of Investments SELECT GROWTH FUND December 31, 2014 Shares Security Value COMMON STOCKS—97.1% Consumer Discretionary—13.5% 18,300 Garmin, Ltd. $ 966,789 32,330 Gentex Corporation 1,168,083 14,525 Home Depot, Inc. 1,524,689 13,820 Starbucks Corporation 1,133,931 13,000 Wyndham Worldwide Corporation 1,114,880 5,908,372 Consumer Staples—8.5% 7,400 Costco Wholesale Corporation 1,048,950 7,640 Kimberly-Clark Corporation 882,726 27,500 Kroger Company 1,765,775 3,697,451 Energy—5.3% 4,660 Chevron Corporation 522,759 5,080 ExxonMobil Corporation 469,646 7,720 Helmerich & Payne, Inc. 520,482 15,990 Valero Energy Corporation 791,505 2,304,392 Financials—8.2% 16,150 American Express Company 1,502,596 12,300 Comerica, Inc. 576,132 13,590 Discover Financial Services 890,009 5,900 Travelers Companies, Inc. 624,515 3,593,252 Health Care—18.0% 7,120 * Actavis, PLC 1,832,759 16,200 * Align Technology, Inc. 905,742 4,900 C.R. Bard, Inc. 816,438 11,100 * Gilead Sciences, Inc. 1,046,286 6,090 Johnson & Johnson 636,831 7,420 McKesson Corporation 1,540,244 18,000 * Quintiles Transnational Holdings, Inc. 1,059,660 7,837,960 96 Shares Security Value Industrials—17.4% 22,860 Alaska Air Group, Inc. $1,366,114 21,430 AMETEK, Inc. 1,127,861 9,540 Boeing Company 1,240,009 10,020 Rockwell Automation, Inc. 1,114,224 10,300 Union Pacific Corporation 1,227,039 17,390 Wabtec Corporation 1,511,017 7,586,264 Information Technology—26.2% 5,830 * Alliance Data Systems Corporation 1,667,671 15,500 Amdocs, Ltd. 723,153 9,200 * ANSYS, Inc. 754,400 20,850 Apple, Inc. 2,301,423 26,300 * Aspen Technology, Inc. 921,026 39,100 Cisco Systems, Inc. 1,087,566 10,200 DST Systems, Inc. 960,330 8,300 * F5 Networks, Inc. 1,082,860 11,400 * Facebook, Inc. – Class “A” 889,428 25,610 Hewlett-Packard Company 1,027,729 11,415,586 Total Value of Common Stocks (cost $29,803,270) 97.1 % 42,343,277 Other Assets, Less Liabilities 2.9 1,243,486 Net Assets 100.0 % $43,586,763 * Non-income producing 97 Portfolio of Investments (continued) SELECT GROWTH FUND December 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks* $ 42,343,277 $ — $ — $ 42,343,277 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 98 See notes to financial statements Portfolio Manager’s Letter SPECIAL SITUATIONS FUND Dear Investor: I’m pleased to send you the First Investors Life Special Situations Fund annual report for the year ended December 31, 2014. During the period, the Fund’s return on a net-asset value basis was 6.30%, including dividends of 18.5 cents per share and capital gains of $6.61 per share. Fund Review and Performance Attribution The Fund performed well, posting strong results while also exceeding its benchmark index by a comfortable margin. The Fund’s absolute performance was mainly attributable to investments in health care, information technology, and financial stocks. Among health care stocks, Centene, a Medicaid managed care provider, benefitted from news that fees attributable to the Affordable Care Act would be borne by the states, rather than managed care operators. Furthermore, costs associated with exposure to Sovaldi, the company’s new high cost drug for hepatitis C, were lower than anticipated. Among information technology stocks, TriQuint Semiconductor, which makes components for the consumer smartphone market, benefitted from the following factors: 1) its announcement that it would merge with RF Micro Devices, and subsequently realize significant expense synergies; 2) the strong demand for its radio frequency component used in 4G LTE networks; and 3) its position as a component supplier for Apple’s iPhone. Among financial stocks held by the Fund, Protective Life Corporation, an insurance company, agreed to be acquired by Dai-Ichi Life Insurance Company for a hefty premium. On a relative basis, the Fund outperformed its benchmark, the Russell 2000 Index, which gained 4.89% over the review period, primarily due to stock selection in the industrials, information technology and materials sectors. Among industrials, Ryder Systems, a truck lease and commercial rental company, has been a primary beneficiary of increased industry regulatory burdens and an improved macro environment, which has caused private fleet operators to favor outsourcing instead. In information technology, TriQuint Semiconductor — discussed above — was the primary driver of outperformance. In materials, Westlake Chemicals, a maker of vinyls, ethylene and other polymers, transferred assets to a limited partnership that benefited from favorable tax treatment. It also acquired a German chlor-vinyls producer in a highly accretive transaction. 99 Portfolio Manager’s Letter (continued) SPECIAL SITUATIONS FUND Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 100 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $993.03 $3.97 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.23 $4.02 * Expenses are equal to the annualized expense ratio of .79%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 101 Cumulative Performance Information (unaudited) SPECIAL SITUATIONS FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Special Situations Fund and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Life Series Special Situations Fund beginning 12/31/04 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index consists of the smallest 2,000 companies in the Russell 3000 Index (which represents approximately 98% of the investable U.S. equity market). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividend and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 102 Portfolio of Investments SPECIAL SITUATIONS FUND December 31, 2014 Shares Security Value COMMON STOCKS—98.7% Consumer Discretionary—16.8% 74,650 * Belmond, Ltd. – Class “A” $ 923,421 93,625 CST Brands, Inc. 4,082,986 25,000 Ethan Allen Interiors, Inc. 774,250 112,550 * Fox Factory Holding Corporation 1,826,686 17,925 Hanesbrands, Inc. 2,000,788 17,500 Harman International Industries, Inc. 1,867,425 64,875 * Jarden Corporation 3,106,215 55,325 * Live Nation Entertainment, Inc. 1,444,536 30,250 * Metaldyne Performance Group, Inc. 525,140 39,875 Penske Automotive Group, Inc. 1,956,666 28,200 * Performance Sports Group, Ltd. 507,318 89,100 Regal Entertainment Group – Class “A” 1,903,176 118,225 Ruth’s Hospitality Group, Inc. 1,773,375 85,000 * ServiceMaster Global Holdings, Inc. 2,275,450 42,275 * Starz – Class “A” 1,255,568 28,650 Tupperware Brands Corporation 1,804,950 35,800 * Visteon Corporation 3,825,588 74,000 * William Lyon Homes – Class “A” 1,499,980 81,900 Winnebago Industries, Inc. 1,782,144 35,135,662 Consumer Staples—1.9% 155,000 Inventure Foods, Inc. 1,974,700 6,975 Nu Skin Enterprises, Inc. – Class “A” 304,808 45,550 Pinnacle Foods, Inc. 1,607,915 2,000 * Smart & Final Stores, Inc. 31,460 3,918,883 Energy—6.2% 14,750 * Dril-Quip, Inc. 1,131,767 79,725 * Helix Energy Solutions Group, Inc. 1,730,032 93,212 * Matrix Service Company 2,080,492 69,125 * RSP Permian, Inc. 1,737,803 84,775 * Stone Energy Corporation 1,431,002 86,375 Western Refining, Inc. 3,263,248 46,382 * Whiting Petroleum Corporation 1,530,606 12,904,950 103 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND December 31, 2014 Shares Security Value Financials—21.2% 60,275 American Financial Group, Inc. $ 3,659,898 36,925 Aspen Insurance Holdings, Ltd. 1,616,207 71,675 Berkshire Hills Bancorp, Inc. 1,910,855 84,700 Brixmor Property Group, Inc. (REIT) 2,103,948 44,200 Brown & Brown, Inc. 1,454,622 26,575 City National Corporation 2,147,526 67,050 Douglas Emmett, Inc. (REIT) 1,904,220 17,625 Federal Realty Investment Trust (REIT) 2,352,232 45,675 Financial Select Sector SPDR Fund (ETF) 1,129,543 1,011 FNF Group, Inc. 34,829 65,000 * Green Bancorp, Inc. 782,600 23,250 iShares Russell 2000 ETF (ETF) 2,782,327 75,500 Montpelier Re Holdings, Ltd. 2,704,410 67,350 OceanFirst Financial Corporation 1,154,379 58,325 Oritani Financial Corporation 898,205 21,900 Prosperity Bancshares, Inc. 1,212,384 63,700 Protective Life Corporation 4,436,705 43,800 SPDR S&P Regional Banking (ETF) 1,782,660 173,175 Sterling Bancorp 2,490,257 121,400 * Strategic Hotels & Resorts, Inc. (REIT) 1,606,122 80,400 Sunstone Hotel Investors, Inc. (REIT) 1,327,404 101,875 TCF Financial Corporation 1,618,794 34,600 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 757,048 24,400 Waddell & Reed Financial, Inc. – Class “A” 1,215,608 76,000 Washington Prime Group, Inc. (REIT) 1,308,720 44,391,503 Health Care—11.1% 56,025 * ANI Pharmaceuticals, Inc. 3,159,250 42,875 * Centene Corporation 4,452,569 3,200 * Diplomat Pharmacy, Inc. 87,584 63,275 * Exactech, Inc. 1,491,392 123,000 * Horizon Pharma, PLC 1,585,470 24,000 * ICON, PLC 1,223,760 58,100 * Lannett Company, Inc. 2,491,328 43,975 Omnicare, Inc. 3,207,097 37,100 PerkinElmer, Inc. 1,622,383 60,600 Phibro Animal Health Corporation – Class “A” 1,911,930 700 * Surgical Care Affiliates, Inc. 23,555 72,200 * VWR Corporation 1,867,814 23,124,132 104 Shares Security Value Industrials—18.7% 42,800 A.O. Smith Corporation $ 2,414,348 72,200 Advanced Drainage Systems, Inc. 1,659,156 49,150 Altra Industrial Motion Corporation 1,395,368 19,350 Applied Industrial Technologies, Inc. 882,166 17,975 G&K Services, Inc. – Class “A” 1,273,529 44,300 * Generac Holdings, Inc. 2,071,468 34,500 Greenbrier Companies, Inc. 1,853,685 61,000 Industrial Select Sector SPDR Fund (ETF) 3,450,770 62,750 ITT Corporation 2,538,865 73,425 Kforce, Inc. 1,771,745 140,975 * NCI Building Systems, Inc. 2,610,857 41,000 Orbital Sciences Corporation 1,102,490 22,000 Patrick Industries, Inc. 967,560 4,525 Precision Castparts Corporation 1,089,982 18,000 Regal-Beloit Corporation 1,353,600 53,275 Ryder System, Inc. 4,946,584 20,050 Snap-On, Inc. 2,741,637 14,250 Standex International Corporation 1,100,955 37,900 * United Rentals, Inc. 3,866,179 39,090,944 Information Technology—16.2% 68,625 * Advanced Energy Industries, Inc. 1,626,412 62,000 * ARRIS Group, Inc. 1,871,780 59,925 Avnet, Inc. 2,577,973 63,950 * Blackhawk Network Holdings, Inc. 2,481,260 106,100 CDW Corporation 3,731,537 61,625 * CommScope Holding Company, Inc. 1,406,899 113,225 * Entegris, Inc. 1,495,702 12,025 IAC/InterActiveCorp 731,000 66,200 Intersil Corporation – Class “A” 957,914 65,000 * JDS Uniphase Corporation 891,800 102,225 Mentor Graphics Corporation 2,240,772 95,475 Methode Electronics, Inc. 3,485,792 53,025 * Microsemi Corporation 1,504,850 25,000 Newport Corporation 477,750 98,275 * Orbotech, Ltd. 1,454,470 30,500 * OSI Systems, Inc. 2,158,485 105 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND December 31, 2014 Shares or Principal Amount Security Value Information Technology (continued) 23,100 * Synaptics, Inc. $ 1,590,204 20,200 SYNNEX Corporation 1,578,832 26,575 * Verint Systems, Inc. 1,548,791 33,812,223 Materials—3.2% 39,700 AptarGroup, Inc. 2,653,548 64,200 * Ferro Corporation 832,032 20,200 Sensient Technologies Corporation 1,218,868 67,600 * Trinseo SA 1,179,620 13,700 Westlake Chemical Corporation 836,933 6,721,001 Utilities—3.4% 25,000 AGL Resources, Inc. 1,362,750 42,000 * Dynegy, Inc. 1,274,700 40,100 Portland General Electric Company 1,516,983 25,000 SCANA Corporation 1,510,000 29,000 Wisconsin Energy Corporation 1,529,460 7,193,893 Total Value of Common Stocks (cost $163,951,763) 206,293,191 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.7% $1,500M Fannie Mae, 0.02%, 1/20/2015 (cost $1,499,984) 1,499,984 Total Value of Investments (cost $165,451,747) 99.4 % 207,793,175 Other Assets, Less Liabilities .6 1,152,334 Net Assets 100.0 % $208,945,509 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 106 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 206,293,191 $ — $ — $ 206,293,191 Short-Term U.S. Government Agency Obligations — 1,499,984 — 1,499,984 Total Investments in Securities* $ 206,293,191 $ 1,499,984 $ — $ 207,793,175 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 107 Portfolio Managers’ Letter TARGET MATURITY 2015 FUND Dear Investor: We’re pleased to send you the First Investors Life Target Maturity 2015 Fund annual report for the year ended December 31, 2014. During the period, the Fund’s return on a net asset value basis was 0.03%, including dividends of 71.1 cents per share and capital gains of 28.4 cents per share. The Fund’s investment objective is to seek a predictable compounded return consistent with preservation of capital for the investors who hold the Fund’s shares until maturity. To meet this objective, the Fund is fully invested in high quality zero coupon bonds that are due to mature on or around the Fund’s maturity date. With the Federal Reserve committed to end its zero interest rate policy sometime around mid-2015, shorter-term yields edged higher in anticipation. Two-year Treasury note yields increased by 29 basis points (0.29%), from 0.38% to 0.67%. Nonetheless, almost all of the Fund’s return was due to the accretion of its zero coupon holdings as they moved closer to maturity in 2015. The Fund underperformed its benchmark, the Citigroup U.S. Treasury/Government Sponsored Index. The Fund’s duration, a measurement of interest rate risk, was less than that of the Index because the Fund is nearing its target maturity date. As a result, the Fund did not benefit from the decrease in longer-term interest rates that occurred in 2014, which propelled the benchmark’s return. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 108 Fund Expenses (unaudited) TARGET MATURITY 2015 FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $997.81 $3.52 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.68 $3.57 * Expenses are equal to the annualized expense ratio of .70%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 109 Cumulative Performance Information (unaudited) TARGET MATURITY 2015 FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Target Maturity 2015 Fund and the Citigroup U.S. Treasury/Government Sponsored Index. The graph compares a $10,000 investment in the First Investors Life Series Target Maturity 2015 Fund beginning 12/31/04 with a theoretical investment in the Citigroup U.S. Treasury/Government Sponsored Index (the “Index”). The Index is a market capitalization-weighted index that consists of debt issued by the U.S. Treasury and U.S. Government sponsored agencies. Every issue included in the Index is trader-priced, and the Index follows consistent and realistic availability limits, including only those securities with sufficient amounts outstanding. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been (0.12%), 3.05% and 4.19%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. 110 Portfolio of Investments TARGET MATURITY 2015 FUND December 31, 2014 Principal Effective Amount Security Yield † Value U.S. GOVERNMENT AGENCY ZERO COUPON OBLIGATIONS—78.5% Agency For International Development – Israel: $698M 9/15/2015 0.44 % $ 695,837 2,134M 11/15/2015 0.50 2,124,725 Fannie Mae: 243M 8/12/2015 0.25 242,633 600M 9/23/2015 0.25 598,918 2,208M 11/15/2015 0.56 2,197,256 650M Federal Judiciary Office Building, 2/15/2015 0.91 649,265 Freddie Mac: 550M 3/15/2015 0.15 549,829 930M 9/15/2015 0.26 928,304 830M 9/15/2015 0.26 828,478 210M Government Trust Certificate – Turkey Trust, 5/15/2015 0.93 209,268 200M International Bank for Reconstruction & Development, 2/15/2015 0.52 199,871 2,727M Resolution Funding Corporation, 10/15/2015 0.30 2,720,564 2,000M Tennessee Valley Authority, 11/1/2015 0.56 1,990,598 Total Value of U.S. Government Agency Zero Coupon Obligations (cost $13,426,544) 13,935,546 U.S. GOVERNMENT ZERO COUPON OBLIGATIONS—21.6% 3,840M U.S. Treasury Strips, 11/15/2015 (cost $3,639,151) 0.22 3,832,585 Total Value of Investments (cost $17,065,695) 100.1 % 17,768,131 Excess of Liabilities Over Other Assets (.1 ) (14,203) Net Assets 100.0 % $17,753,928 † The effective yields shown for the zero coupon obligations are the effective yields at December 31, 2014. 111 Portfolio of Investments (continued) TARGET MATURITY 2015 FUND December 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total U.S. Government Agency Zero Coupon Obligations $ — $ 13,935,546 $ — $ 13,935,546 U.S. Government Zero Coupon Obligations — 3,832,585 — 3,832,585 Total Investments in Securities $ — $ 17,768,131 $ — $ 17,768,131 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 112 See notes to financial statements Portfolio Managers’ Letter TOTAL RETURN FUND Dear Investor: We’re pleased to send you the First Investors Life Total Return Fund annual report for the year ended December 31, 2014. The Fund’s return on a net asset value basis was 5.97%, including dividends of 1.2 cents per share. The Fund’s performance this year was driven in substantial part by its policy of allocating its assets among equities, fixed income investments and cash. On average, the Fund maintained allocations of 58% in equities, 34% in fixed income, and 8% in cash. Economic Overview The U.S. economy grew at approximately 2.5% during 2014, with growth accelerating in the second half of the year. Of note, the unemployment rate fell from 6.7% to 5.6%, its lowest level since 2008, as the economy created the most jobs in fifteen years. This good news was tempered by a continued decline in the labor force participation rate (i.e., the percentage of the population participating in the labor force) and anemic wage growth. Inflation was subdued with consumer prices increasing only 0.8%, compared to 1.5% in 2013, in part due to the decline in energy prices during the fourth quarter. The improvement in the economy and labor market allowed the Federal Reserve (the “Fed”) to conclude its bond buying program — part of its effort to stimulate growth by lowering interest rates — in October. As well, the Fed remained on course to begin raising the federal funds rate in the second half of 2015, although low inflation (below the Fed’s 2% target) and international developments could delay rate hikes. Fixed Income Review and Performance Attribution Long-term U.S. interest rates moved sharply lower throughout the review period, despite a strong consensus at the beginning of the year that rates would continue to rise. The move down in long-term yields reflected a number of factors: slower than expected global growth (especially in Europe), very low foreign interest rates, geopolitical events (e.g., Ukraine, Gaza, ISIS, Ebola) that supported “flight-to-safety” flows into the U.S. bond market, investors’ belief that the upcoming Fed tightening cycle would be more limited than in the past, and deflationary fears which were exacerbated by the collapse in oil prices. For the year, the benchmark 10-year U.S. Treasury note yield fell from 3.03%, a two-and-a-half year high, to 2.17%. The broad U.S. bond market returned 6.3% during the review period, according to Bank of America Merrill Lynch. In particular, long-term bonds had very strong returns as interest rates fell and bond prices rose (interest rates, or yields, and bond 113 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND prices have an inverse relationship; bond prices rise as interest rates fall). Notably, Treasury securities with maturities longer than ten years gained over 24%. Returns varied by sector. Investment-grade corporate bonds gained 7.5% as the benefit of lower interest rates offset the negative impact of wider spreads. Mortgage-backed securities and the broad Treasury market returned 6.1% and 6%, respectively. High yield bonds lagged the broad bond market, gaining 2.5% as spreads widened. Non-U.S. government bonds also underperformed the broad market, returning 1.1%, as the substantial appreciation of the U.S. Dollar offset gains from lower interest rates. Money market returns continued to be essentially flat, reflecting the Fed’s continuation of very accommodative monetary policy. The Fund’s average bond and cash allocations during the review period were 34% and 8%, respectively. Sector allocations as a percent of Fund assets were 25.2% corporate bonds, 3.1% U.S. Treasuries, 2.3% mortgage-backed securities, 1.8% US agency securities, and 1.1% municipal bonds. The Fund’s bond allocation returned 4.97% versus 6.3% for the Bank of America Merrill Lynch U.S. Broad Market Index. The majority of the underperformance was due to an underweight in 10+ year maturities based on our expectation for higher interest rates. Security selection in the U.S. Government sector also detracted from performance. Equities Review and Performance Attribution During the year under review, equity performance was buoyed by solid data signaling a strengthening U.S. economy, healthy corporate earnings and a lack of attractive opportunities elsewhere in the globe. Domestic stocks continuously plumbed new highs to finish 2014 in solidly positive territory, largely in-line with consensus expectations of a more moderate performance than 2013’s meteoric market rise. Due to a number of factors, including oil and currency market turmoil, economic weakness in parts of the globe, and worries about Fed actions, volatility increased throughout the final months of the year, bringing a choppy, uneven cadence to the market’s trajectory. This uneven cadence represented the overall narrowing of the market rally’s breadth as the year progressed. The rally in the markets appeared more concentrated than before, as shares included in popular indexed strategies that are tracked by index funds and ETFs outperformed those that are not tied to market indicators. As such, many “secondary” stocks and smaller-cap names underperformed for the year. This year’s market results were positive overall though, with all market sectors, styles and sizes participating. Companies with strong profitability, earnings growth, solid balance sheets and strong, free cash flows lead results. Mergers and acquisitions also continued to drive strong performance. Small- and mid-cap stocks lagged their larger counterparts, as investors reacted to market uncertainty. 114 These conditions were challenging for the Fund’s equity allocation, leading it to underperform its benchmark, the S&P 500 Index, which gained 13.7% over the review period. The Fund continued to invest across all market capitalization segments, allocating 73% of holdings to large-cap, 14% to mid-cap and 13% to small-cap stocks 1 as of period end. The Fund sought to be fully invested throughout the year, maintaining minimal cash positions. The large-cap segment of the Fund had results that slightly exceeded the benchmark. While the mid-cap segments performed in-line, the smaller-cap portion of the portfolio significantly underperformed on a relative and absolute basis. Relative results were impacted by the Fund’s stock selection within consumer staples and industrials, and from overall sector allocation decisions within utilities and financials relative to benchmark weightings. Among portfolio highlights, in information technology, good stock selection and an overweighting of the sector added to strong relative performance for the year. Semiconductor manufacturer Avago Technologies had a very strong year, gaining 90% in 2014. The company benefited from strong quarterly results, completion of the accretive acquisition of competitor LSI, and from the company’s increased content on the very successful iPhone 6. Apple (a top 10 position) also had a strong year for the Fund as the stock was up over 37% in 2014. Solid earnings, a $30 billion increase in the share buyback, a 7 for 1 stock split, and a better-than-expected launch of the company’s new products drove the stock higher. Longtime holding Microsoft also produced positive returns for the Fund, as its shares were up 24% in 2014. The company hired a new CEO, announced a large cost-cutting plan, agreed to purchase an up-and-coming game developer, Mojang, and delivered strong results, as PC demand came in higher-than-expected. Intel had a strong year in 2014, up almost 40% as the company benefited from the PC refresh cycle, delivered good results, and announced that it was going to split the company in two as a way to increase shareholder value. In health care, the Fund benefitted from strong pharmaceutical and biotech performance. Actavis (a top 10 position) had a very strong year and was up 53% in 2014. The company reported strong results, announced and completed the acquisition of competitor Forest Laboratories in a highly accretive transaction, was approached by Pfizer as a potential M&A target, and announced the $69 billion acquisition of competitor Allergan. Gilead Sciences, the biopharmaceutical company, was up 25% in 2014, as the company delivered strong business results. The company also received Food and Drug Administration (FDA) approval and strong initial orders for its blockbuster next-generation hepatitis C drug called Sovaldi, and follow-on Harvoni, in addition to numerous other drugs in the R&D pipeline that presented successful clinical trials. 1 Capitalization ranges defined by Lipper. 115 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND The consumer discretionary sector also had a solid year. Top names were from the automotive components industry, as well as specialty retail. Shares of Harman International and Delphi Automotive rallied, as new technologies were being implemented in car electronics and center stack control modules, driving increased take rates and sales. Harman was up 30% and Delphi rallied 21%. Shares of auto component maker TRW Automotive rose 38% on receipt of a takeover offer from German company ZF Friedrichshafen. Among negative contributors, the key disappointments for the year were within the consumer staples sector. Shares of health and beauty direct seller Nu Skin Enterprises fell 68% in the review period, driving the majority of the sector’s and the Fund’s underperformance. After seeing robust sales and profit growth in 2013, and being the Fund’s top performer, the company voluntarily halted recruitment of new distributors in China following a government regulator’s decision to look into Nu Skin’s recruiting and sales practices, after some negative articles appeared in the Chinese press. While the company was cleared to resume sales recruitment in China shortly thereafter Nu Skin’s business results came in much lower than expected throughout the year, as the restart of sales recruiting took longer than expected. The company, in turn, issued a more conservative 2015 earnings outlook than Wall Street’s expectations. While there are significant new product introductions planned, they are not expected to contribute until the second half of 2015. Herbalife, another direct seller, was also weak in 2014, down 52%. During the year, the U.S. Federal Trade Commission confirmed an investigation into the company’s business practices following short seller allegations that the company was operating an illegal pyramid scheme. Additionally, the company’s subsequent poor profits reports and disappointing earnings guidance pressured shares. The stock was sold out of the Fund’s portfolio during the year. In industrials, the primary source of underperformance came from shares of NeuStar, an IT services company that provides local number portability services in the U.S., which was down 44% in 2014. Concerns about the company’s largest contract were confirmed as an advisory committee to the Federal Communications Commission (FCC) recommended that the contract be awarded to NeuStar’s competitor. This caused investors to fear that the company would lose the Local Number Portability Administration (LNPA) contract that makes up a material portion of the company’s sales and profits. Engineering and construction firm Chicago Bridge & Iron was also weak, as falling energy prices impacted the cadence of new contracts and slowed workflow from the energy and process industries business. Both companies’ shares were sold out of the Fund’s portfolio. 116 The utilities and financials sectors both had strong years in an absolute sense in 2014. The Fund remained significantly underweight both sectors throughout the year, however, which led to relative underperformance. Utilities remain a challenging sector for the Fund to hold, as earnings growth is typically anemic and unaligned with the Fund’s objectives in seeking growth and income for investors. Shares in the sector tend to move on interest rate fluctuations, and benefitted from rates dropping in the fourth quarter. Financials also remain challenging, as increased regulatory scrutiny limit their abilities to grow or return capital to shareholders. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 117 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/14) (12/31/14) (7/1/14–12/31/14)* Expense Examples Actual $1,000.00 $1,016.53 $4.83 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.42 $4.84 * Expenses are equal to the annualized expense ratio of .95%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2014, and are based on the total value of investments. 118 Cumulative Performance Information (unaudited) TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Total Return Fund, the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Total Return Fund beginning 12/17/12 (commencement of operations) with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index tracks the performance of U.S. dollar denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasuries, quasi-government, corporate and residential mortgage pass-through securities. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/14. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management 119 Portfolio of Investments TOTAL RETURN FUND December 31, 2014 Shares Security Value COMMON STOCKS—58.1% Consumer Discretionary—8.7% 2,400 BorgWarner, Inc. $ 131,880 3,900 CBS Corporation – Class “B” 215,826 2,700 Delphi Automotive, PLC 196,344 2,000 Foot Locker, Inc. 112,360 4,550 Ford Motor Company 70,525 1,250 GNC Holdings, Inc. – Class “A” 58,700 1,400 Harman International Industries, Inc. 149,394 1,600 Home Depot, Inc. 167,952 3,675 * Jarden Corporation 175,959 1,800 L Brands, Inc. 155,790 1,800 Lear Corporation 176,544 1,300 Magna International, Inc. 141,297 2,900 Newell Rubbermaid, Inc. 110,461 1,400 Penske Automotive Group, Inc. 68,698 1,000 * TRW Automotive Holdings Corporation 102,850 1,750 Tupperware Brands Corporation 110,250 1,500 Walt Disney Company 141,285 500 Whirlpool Corporation 96,870 1,250 Wyndham Worldwide Corporation 107,200 2,490,185 Consumer Staples—4.5% 4,100 Altria Group, Inc. 202,007 2,300 Avon Products, Inc. 21,597 3,200 Coca-Cola Company 135,104 2,450 CVS Health Corporation 235,959 3,200 Nu Skin Enterprises, Inc. – Class “A” 139,840 1,500 PepsiCo, Inc. 141,840 2,500 Philip Morris International, Inc. 203,625 950 Procter & Gamble Company 86,535 1,400 Wal-Mart Stores, Inc. 120,232 1,286,739 Energy—4.7% 1,150 Anadarko Petroleum Corporation 94,875 1,200 Chevron Corporation 134,616 2,000 ConocoPhillips 138,120 2,100 Devon Energy Corporation 128,541 1,000 Ensco, PLC – Class “A” 29,950 1,700 ExxonMobil Corporation 157,165 120 Shares Security Value Energy (continued) 900 Hess Corporation $ 66,438 2,600 Marathon Oil Corporation 73,554 1,700 Marathon Petroleum Corporation 153,442 1,400 National Oilwell Varco, Inc. 91,742 700 Noble Corporation, PLC 11,599 850 Occidental Petroleum Corporation 68,518 1,000 Phillips 66 71,700 400 Schlumberger, Ltd. 34,164 3,100 Suncor Energy, Inc. 98,518 1,352,942 Financials—6.8% 2,100 American Express Company 195,384 1,300 Ameriprise Financial, Inc. 171,925 4,850 Brixmor Property Group, Inc. (REIT) 120,474 600 Citizens Financial Group, Inc. 14,916 1,800 Discover Financial Services 117,882 900 Financial Select Sector SPDR Fund (ETF) 22,257 1,750 * Health Insurance Innovations, Inc. – Class “A” 12,530 600 iShares Core S&P Mid-Cap ETF (ETF) 86,880 1,500 iShares Russell 2000 ETF (ETF) 179,505 3,600 JPMorgan Chase & Company 225,288 500 Morgan Stanley 19,400 1,350 PNC Financial Services Group, Inc. 123,160 900 SPDR S&P rust (ETF) 184,950 900 SPDR S&P Regional Banking (ETF) 36,630 5,000 Sunstone Hotel Investors, Inc. (REIT) 82,550 3,200 U.S. Bancorp 143,840 3,450 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 75,486 2,150 Wells Fargo & Company 117,863 1,930,920 Health Care—10.7% 3,550 Abbott Laboratories 159,821 3,100 AbbVie, Inc. 202,864 1,300 * Actavis, PLC 334,633 1,600 Baxter International, Inc. 117,264 1,550 Covidien, PLC 158,534 1,800 * Express Scripts Holding Company 152,406 4,750 * Gilead Sciences, Inc. 447,735 121 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2014 Shares Security Value Health Care (continued) 2,550 Johnson & Johnson $ 266,653 118 * Mallinckrodt, PLC 11,686 600 McKesson Corporation 124,548 2,900 Merck & Company, Inc. 164,691 2,950 * Mylan, Inc. 166,291 1,700 Omnicare, Inc. 123,981 7,600 Pfizer, Inc. 236,740 1,600 Phibro Animal Health Corporation – Class “A” 50,480 2,400 Thermo Fisher Scientific, Inc. 300,696 900 Zoetis, Inc. 38,727 3,057,750 Industrials—7.2% 1,600 3M Company 262,912 4,100 ADT Corporation 148,543 2,300 Altra Industrial Motion Corporation 65,297 800 * Armstrong World Industries, Inc. 40,896 750 Caterpillar, Inc. 68,647 600 Dover Corporation 43,032 2,350 * Generac Holdings, Inc. 109,886 3,450 General Electric Company 87,181 2,100 Greenbrier Companies, Inc. 112,833 1,900 Honeywell International, Inc. 189,848 2,150 ITT Corporation 86,989 150 Lockheed Martin Corporation 28,885 1,650 Ryder System, Inc. 153,203 800 Snap-On, Inc. 109,392 700 * TAL International Group, Inc. 30,499 1,000 Textainer Group Holdings, Ltd. 34,320 3,200 Textron, Inc. 134,752 2,400 Tyco International, Ltd. 105,264 700 * United Rentals, Inc. 71,407 1,450 United Technologies Corporation 166,750 2,050,536 Information Technology—11.8% 3,200 Apple, Inc. 353,216 2,900 * ARRIS Group, Inc. 87,551 2,000 Avago Technologies, Ltd. 201,180 1,200 * Blackhawk Network Holdings, Inc. 46,560 3,100 CDW Corporation 109,027 8,000 Cisco Systems, Inc. 222,520 122 Shares Security Value Information Technology (continued) 900 * eBay, Inc. $ 50,508 7,800 EMC Corporation 231,972 4,200 Hewlett-Packard Company 168,546 5,300 Intel Corporation 192,337 1,400 International Business Machines Corporation 224,616 4,600 Juniper Networks, Inc. 102,672 5,700 Mentor Graphics Corporation 124,944 3,850 Methode Electronics, Inc. 140,563 5,750 Microsoft Corporation 267,087 2,100 * NXP Semiconductors NV 160,440 3,200 Oracle Corporation 143,904 1,600 * PTC, Inc. 58,640 2,300 QUALCOMM, Inc. 170,959 4,200 Symantec Corporation 107,751 1,200 * Synaptics, Inc. 82,608 1,600 TE Connectivity, Ltd. 101,200 700 * Yahoo!, Inc. 35,357 3,384,158 Materials—2.2% 2,000 Cytec Industries, Inc. 92,340 4,000 Freeport-McMoRan Copper & Gold, Inc. 93,440 1,100 H.B. Fuller Company 48,983 2,000 International Paper Company 107,160 1,450 LyondellBasell Industries NV – Class “A” 115,115 400 Praxair, Inc. 51,824 1,200 RPM International, Inc. 60,852 2,800 * Trinseo SA 48,860 618,574 Telecommunication Services—1.1% 4,300 AT&T, Inc. 144,437 3,800 Verizon Communications, Inc. 177,764 322,201 Utilities—.4% 2,150 * Dynegy, Inc. 65,252 1,350 NiSource, Inc. 57,267 122,519 Total Value of Common Stocks (cost $14,715,904) 16,616,524 123 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2014 Principal Amount Security Value CORPORATE BONDS—21.1% Agriculture—.4% $100M Cargill, Inc., 6%, 11/27/2017 (a) $ 111,823 Automotive—.4% 100M Johnson Controls, Inc., 5%, 3/30/2020 109,873 Chemicals—.3% 100M CF Industries, Inc., 3.45%, 6/1/2023 97,931 Energy—2.6% 100M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 108,278 100M Continental Resources, Inc., 5%, 9/15/2022 96,875 100M DCP Midstream Operating, LP, 2.5%, 12/1/2017 99,955 100M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 104,603 100M Suncor Energy, Inc., 6.1%, 6/1/2018 112,258 100M Valero Energy Corp., 9.375%, 3/15/2019 124,825 100M Weatherford International, Inc., 6.35%, 6/15/2017 106,961 753,755 Financial Services—3.6% 100M Aflac, Inc., 8.5%, 5/15/2019 125,090 100M American Express Co., 7%, 3/19/2018 115,780 100M American International Group, Inc., 6.4%, 12/15/2020 119,398 100M Assured Guaranty US Holding, Inc., 5%, 7/1/2024 105,614 100M ERAC USA Finance, Inc., 3.3%, 10/15/2022 (a) 99,326 100M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 123,998 100M General Electric Capital Corp., 5.625%, 9/15/2017 111,048 100M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 108,354 100M Prudential Financial, Inc., 7.375%, 6/15/2019 120,332 1,028,940 Financials—3.8% 100M Bank of America Corp., 5.65%, 5/1/2018 111,182 100M Barclays Bank, PLC, 5.125%, 1/8/2020 112,248 100M Citigroup, Inc., 6.125%, 11/21/2017 111,583 100M Deutsche Bank AG London, 3.7%, 5/30/2024 101,677 100M Goldman Sachs Group, Inc., 3.625%, 1/22/2023 101,438 100M JPMorgan Chase & Co., 6%, 1/15/2018 111,931 100M Morgan Stanley, 6.625%, 4/1/2018 113,988 124 Principal Amount Security Value Financials (continued) $100M SunTrust Banks, Inc., 6%, 9/11/2017 $ 100M U.S. Bancorp., 3.6%, 9/11/2024 101,757 100M Wells Fargo & Co., 4.6%, 4/1/2021 111,418 1,088,146 Food/Beverage/Tobacco—1.3% 100M Altria Group, Inc., 9.7%, 11/10/2018 127,087 100M Anheuser-Busch InBev SA/NV, 4.625%, 2/1/2044 109,216 100M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/2019 120,484 356,787 Forest Products/Container—.4% 100M Rock-Tenn Co., 4.9%, 3/1/2022 107,582 Health Care—.8% 100M Biogen IDEC, Inc., 6.875%, 3/1/2018 115,327 100M Express Scripts Holding Co., 4.75%, 11/15/2021 110,518 225,845 Manufacturing—.4% 100M Tyco Electronics Group SA, 6.55%, 10/1/2017 112,635 Media-Broadcasting—.4% 100M Comcast Corp., 5.15%, 3/1/2020 113,382 Metals/Mining—.7% 100M Newmont Mining Corp., 5.125%, 10/1/2019 107,277 100M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 102,932 210,209 Real Estate Investment Trusts—1.1% 100M Boston Properties, LP, 5.875%, 10/15/2019 114,663 100M HCP, Inc., 5.375%, 2/1/2021 111,812 100M Simon Property Group, LP, 3.375%, 10/1/2024 101,922 328,397 Retail-General Merchandise—.9% 100M GAP, Inc., 5.95%, 4/12/2021 113,952 100M Home Depot, Inc., 5.875%, 12/16/2036 131,044 244,996 125 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2014 Principal Amount Security Value Telecommunications—.8% $100M AT&T, Inc., 6.5%, 9/1/2037 $ 123,944 100M Verizon Communications, Inc., 5.15%, 9/15/2023 110,501 234,445 Transportation—1.2% 100M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 115,767 100M GATX Corp., 5.2%, 3/15/2044 109,490 100M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 107,892 333,149 Utilities—2.0% 100M Duke Energy Progress, Inc., 4.15%, 12/1/2044 106,765 100M Ohio Power Co., 5.375%, 10/1/2021 115,844 100M Oklahoma Gas & Electric Co., 4%, 12/15/2044 101,745 100M Sempra Energy, 9.8%, 2/15/2019 128,523 100M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 123,701 576,578 Total Value of Corporate Bonds (cost $6,002,196) 6,034,473 U.S. GOVERNMENT OBLIGATIONS—5.7% 100M U.S. Treasury Bond, 3.125%, 8/15/2044 107,680 U.S. Treasury Notes: 500M 0.085004%, 1/31/2016 † 499,891 500M 1.375%, 12/31/2018 498,086 500M 0.625%, 1/15/2024 (TIPS) 511,771 Total Value of U.S. Government Obligations (cost $1,630,224) 1,617,428 RESIDENTIAL MORTGAGE-BACKED SECURITIES—3.3% Fannie Mae—2.8% 486M 3.5%, 8/1/2043 – 11/1/2028 515,140 87M 4%, 7/1/2041 93,108 184M 4.5%, 8/1/2041 (b) 199,890 808,138 Freddie Mac—.5% 142M 3.5%, 11/1/2042 – 7/1/2044 148,239 Total Value of Residential Mortgage-Backed Securities (cost $948,538) 956,377 126 Principal Amount Security Value MUNICIPAL BONDS—2.7% $100M Gainesville & Hall Cnty. GA Hosp. Auth. Rev., 4%, 8/15/2046 $100,299 100M Missouri St. Hlth. & Edl. Facs. Auth. Hlth. Facs. Rev., 4%, 11/15/2045 98,685 100M New Jersey St. Trans. Auth., 4.25%, 6/15/2044 100,037 25M Port Authority of NY & NJ, 5%, 10/15/2044 27,919 100M Shreveport LA Wtr. & Swr. Rev., 4%, 12/1/2038 101,018 100M Virginia St. Hsg. Dev. Auth., 4.666%, 11/1/2044 101,862 250M Yale University, Connecticut, 2.086%, 4/15/2019 251,477 Total Value of Municipal Bonds (cost $767,454) 781,297 U.S. GOVERNMENT AGENCY OBLIGATIONS—1.1% 300M Fannie Mae, 1.75%, 11/26/2019 (cost $298,802) 300,391 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—6.1% Federal Home Loan Bank: 500M 0.07%, 1/23/2015 499,978 750M 0.045%, 1/27/2015 749,976 500M 0.06%, 2/9/2015 499,968 Total Value of Short-Term U.S. Government Agency Obligations (cost $1,749,922) 1,749,922 Total Value of Investments (cost $26,113,040) 98.1 % 28,056,412 Other Assets, Less Liabilities 1.9 540,061 Net Assets 100.0 % $28,596,473 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at December 31, 2014. Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust TIPS Treasury Inflation-Protected Securities 127 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 16,616,524 $ — $ — $ 16,616,524 Corporate Bonds — 6,034,473 — 6,034,473 U.S. Government Obligations — 1,617,428 — 1,617,428 Residential Mortgage-Backed Securities — 956,377 — 956,377 Municipal Bonds — 781,297 — 781,297 U.S. Government Agency Obligations — 300,391 — 300,391 Short-Term U.S. Government Agency Obligations — 1,749,922 — 1,749,922 Total Investments in Securities* $ 16,616,524 $ 11,439,888 $ — $ 28,056,412 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 128 See notes to financial statements This page left intentionally blank. 129 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2014 CASH EQUITY FUND FOR GROWTH & INVESTMENT MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL GRADE Assets Investments in securities: At identified cost $ 11,350,581 $ 78,037,329 $ 95,699,407 $ 29,613,651 $ 284,923,223 $ 96,445,386 $ 58,393,539 At value (Note 1A) $ 11,350,581 $ 108,241,697 $ 93,858,420 $ 29,746,480 $ 491,155,335 $ 130,737,640 $ 61,194,473 Cash 285,338 1,369,231 3,127,320 1,421,161 748,069 989,147 1,167,984 Receivables: Investment securities sold — 247,593 122,432 — 622,716 132,931 — Interest and dividends 80 182,456 1,408,493 122,280 618,578 209,945 821,807 Trust shares sold 98 273,475 225,037 63,835 195,285 176,184 78,918 Other assets 551 4,461 4,286 1,395 20,191 5,737 2,632 Total Assets 11,636,648 110,318,913 98,745,988 31,355,151 493,360,174 132,251,584 63,265,814 Liabilities Payables: Investment securities purchased — 668,812 — 603,572 261,449 831,124 — Trust shares redeemed 1,645,028 18,298 6,723 7,992 145,539 14,950 12,592 Accrued advisory fees — 73,685 66,515 16,625 326,544 89,961 34,077 Accrued expenses 14,086 16,578 23,053 16,151 30,037 41,843 16,429 Total Liabilities 1,659,114 777,373 96,291 644,340 763,569 977,878 63,098 Net Assets $ 9,977,534 $ 109,541,540 $ 98,649,697 $ 30,710,811 $ 492,596,605 $ 131,273,706 $ 63,202,716 Net Assets Consist of: Capital paid in $ 9,977,534 $ 73,740,755 $ 115,466,698 $ 30,473,571 $ 256,507,358 $ 107,291,418 $ 60,765,733 Undistributed net investment income — 1,821,748 4,654,859 691,883 5,622,557 1,462,187 1,541,764 Accumulated net realized gain (loss) on investments and foreign currency transactions — 3,774,669 (19,630,873 ) (587,472 ) 24,234,578 (11,764,982 ) (1,905,715 ) Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions — 30,204,368 (1,840,987 ) 132,829 206,232,112 34,285,083 2,800,934 Total $ 9,977,534 $ 109,541,540 $ 98,649,697 $ 30,710,811 $ 492,596,605 $ 131,273,706 $ 63,202,716 Shares of beneficial interest outstanding (Note 2) 9,977,534 5,145,368 15,104,016 3,087,853 10,384,781 6,288,031 5,643,120 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 1.00 $ 21.29 $ 6.53 $ 9.95 $ 47.43 $ 20.88 $ 11.20 130 See notes to financial statements 131 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2014 LIMITED DURATION HIGH QUALITY SELECT SPECIAL TARGET TOTAL BOND OPPORTUNITY GROWTH SITUATIONS MATURITY 2015 RETURN Assets Investments in securities: At identified cost $ 2,435,883 $ 23,394,833 $ 29,803,270 $ 165,451,747 $ 17,065,695 $ 26,113,040 At value (Note 1A) $ 2,429,475 $ 26,659,311 $ 42,343,277 $ 207,793,175 $ 17,768,131 $ 28,056,412 Cash 28,007 1,216,609 1,124,507 1,166,638 9,028 357,337 Receivables: Investment securities sold — 90,865 — — — 55,438 Interest and dividends 2,903 13,698 22,185 163,249 — 104,954 Trust shares sold 160,226 206,423 186,419 99,814 1,908 531,101 Other assets 56 883 1,568 8,388 914 963 Total Assets 2,620,667 28,187,789 43,677,956 209,231,264 17,779,981 29,106,205 Liabilities Payables: Investment securities purchased 43,059 672,347 — — — 466,140 Trust shares redeemed — 757 48,476 124,334 2,593 10,235 Accrued advisory fees 1,199 17,884 29,373 139,871 9,707 18,688 Accrued expenses 15,150 16,952 13,344 21,550 13,753 14,669 Total Liabilities 59,408 707,940 91,193 285,755 26,053 509,732 Net Assets $ 2,561,259 $ 27,479,849 $ 43,586,763 $ 208,945,509 $ 17,753,928 $ 28,596,473 Net Assets Consist of: Capital paid in $ 2,569,313 $ 24,490,676 $ 28,486,460 $ 156,252,994 $ 15,959,357 $ 26,508,026 Undistributed net investment income (deficit) (1,646 ) 60,296 167,049 1,331,339 884,671 204,014 Accumulated net realized gain (loss) on investments — (335,601 ) 2,393,247 9,019,748 207,464 (58,939 ) Net unrealized appreciation (depreciation) in value of investments (6,408 ) 3,264,478 12,540,007 42,341,428 702,436 1,943,372 Total $ 2,561,259 $ 27,479,849 $ 43,586,763 $ 208,945,509 $ 17,753,928 $ 28,596,473 Shares of beneficial interest outstanding (Note 2) 263,029 1,847,033 3,039,432 6,105,075 1,298,892 2,325,796 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 9.74 $ 14.88 $ 14.34 $ 34.22 $ 13.67 $ 12.30 132 See notes to financial statements 133 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2014 CASH EQUITY FUND FOR GROWTH & INVESTMENT MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL GRADE Investment Income Income: Interest $ 8,141 $ 2,455 $ 5,657,478 $ 785,130 $ 402 $ 926 $ 2,124,587 Dividends — 2,655,436 (a) — — 9,333,959 (b) 2,684,590 (c) — Total income 8,141 2,657,891 5,657,478 785,130 9,334,361 2,685,516 2,124,587 Expenses (Notes 1 and 4): Advisory fees 74,787 775,053 740,536 229,757 3,519,369 997,772 459,370 Professional fees 11,665 21,749 19,315 12,813 51,443 41,380 19,117 Custodian fees and expenses 6,582 7,253 18,690 9,853 20,748 128,116 10,726 Reports and notices to shareholders 2,095 12,738 13,790 4,643 52,259 15,249 8,209 Registration fees 432 457 450 452 451 449 448 Trustees’ fees 565 5,575 5,380 1,676 25,967 7,228 3,328 Other expenses 3,343 14,070 45,771 14,390 45,105 31,714 14,026 Total expenses 99,469 836,895 843,932 273,584 3,715,342 1,221,908 515,224 Less: Expenses waived and/or assumed (91,060 ) — — (45,951 ) — — (91,874 ) Expenses paid indirectly (268 ) (752 ) (761 ) (364 ) (3,537 ) — (405 ) Net expenses 8,141 836,143 843,171 227,269 3,711,805 1,221,908 422,945 Net investment income — 1,821,748 4,814,307 557,861 5,622,556 1,463,608 1,701,642 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments — 3,841,139 389,912 155,039 25,731,545 3,004,849 1,216,895 Foreign currency transactions — (31,421 ) — Net realized gain on investments and foreign currency transactions — 3,841,139 389,912 155,039 25,731,545 2,973,428 1,216,895 Net unrealized appreciation (depreciation) on investments — 2,582,413 (4,402,351 ) 210,134 4,161,730 (1,381,288 ) 538,790 Net gain (loss) on investments and foreign currency transactions — 6,423,552 (4,012,439 ) 365,173 29,893,275 1,592,140 1,755,685 Net Increase in Net Assets Resulting from Operations $ — $ 8,245,300 $ 801,868 $ 923,034 $ 35,515,831 $ 3,055,748 $ 3,457,327 (a) Net of $9,304 foreign taxes withheld (b) Net of $18,939 foreign taxes withheld (c) Net of $303,780 foreign taxes withheld 134 See notes to financial statements 135 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2014 LIMITED DURATION HIGH QUALITY SELECT SPECIAL TARGET TOTAL BOND* OPPORTUNITY GROWTH SITUATIONS MATURITY 2015 RETURN Investment Income Income: Interest $ 3,915 $ 13 $ — $ 1,573 $ 1,026,003 $ 155,610 Dividends 8,168 258,426 (d) 485,690 2,961,564 — 243,272 (e) Total income 12,083 258,439 485,690 2,963,137 1,026,003 398,882 Expenses (Notes 1 and 4): Advisory fees 5,744 147,753 288,054 1,523,351 144,240 155,372 Professional fees 32,014 14,323 13,426 41,811 12,119 20,701 Custodian fees and expenses 1,041 24,596 2,418 12,471 4,667 9,667 Reports and notices to shareholders 2,500 3,661 5,372 20,446 2,169 4,338 Registration fees 2,000 579 297 432 407 578 Trustees’ fees 32 997 2,048 11,024 1,068 1,048 Other expenses 2,408 6,353 7,026 23,768 5,740 8,085 Total expenses 45,739 198,262 318,641 1,633,303 170,410 199,789 Less: Expenses waived (1,149 ) — — — (28,848 ) — Expenses paid indirectly (6 ) (119 ) — (1,504 ) (230 ) (125 ) Net expenses 44,584 198,143 318,641 1,631,799 141,332 199,664 Net investment income (loss) (32,501 ) 60,296 167,049 1,331,338 884,671 199,218 Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain (loss) on investments 233 (326,693 ) 2,393,581 9,214,245 212,133 (39,546 ) Net unrealized appreciation (depreciation) on investments. (6,408 ) 1,563,896 2,427,906 1,898,988 (1,096,401 ) 1,077,249 Net gain (loss) on investments (6,175 ) 1,237,203 4,821,487 11,113,233 (884,268 ) 1,037,703 Net Increase (Decrease) in Net Assets Resulting from Operations $ (38,676 ) $ 1,297,499 $ 4,988,536 $ 12,444,571 $ 403 $ 1,236,921 * From July 1, 2014 (commencement of operations) to December 31, 2014. (d) Net of $518 foreign taxes withheld (e) Net of $737 foreign taxes withheld 136 See notes to financial statements 137 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS CASH MANAGEMENT EQUITY INCOME FUND FOR INCOME GOVERNMENT Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 1,821,748 $ 1,693,452 $ 4,814,307 $ 4,745,407 $ 557,861 $ 546,194 Net realized gain (loss) on investments and — — 3,841,139 5,331,448 389,912 1,988,045 155,039 (271,900 ) futures contracts Net unrealized appreciation (depreciation) of investments — — 2,582,413 15,610,770 (4,402,351 ) (932,205 ) 210,134 (1,050,919 ) Net increase (decrease) in net assets resulting from operations — — 8,245,300 22,635,670 801,868 5,801,247 923,034 (776,625 ) Distributions to Shareholders Net investment income — — (1,692,596 ) (1,722,352 ) (5,169,204 ) (5,167,402 ) (784,013 ) (821,479 ) Net realized gains — — (4,129,108 ) — Total distributions — — (5,821,704 ) (1,722,352 ) (5,169,204 ) (5,167,402 ) (784,013 ) (821,479 ) Trust Share Transactions Proceeds from shares sold 42,552,656 43,924,902 8,118,552 7,240,009 8,401,510 10,029,473 2,155,159 3,026,404 Reinvestment of distributions — — 5,821,704 1,722,352 5,169,204 5,167,402 784,013 821,479 Cost of shares redeemed (43,527,282 ) (44,497,316 ) (5,450,729 ) (5,607,732 ) (5,742,002 ) (5,036,414 ) (2,850,062 ) (3,912,565 ) Net increase (decrease) from trust share transactions (974,626 ) (572,414 ) 8,489,527 3,354,629 7,828,712 10,160,461 89,110 (64,682 ) Net increase (decrease) in net assets (974,626 ) (572,414 ) 10,913,123 24,267,947 3,461,376 10,794,306 228,131 (1,662,786 ) Net Assets Beginning of year 10,952,160 11,524,574 98,628,417 74,360,470 95,188,321 84,394,015 30,482,680 32,145,466 End of year † $ 9,977,534 $ 10,952,160 $ 109,541,540 $ 98,628,417 $ 98,649,697 $ 95,188,321 $ 30,710,811 $ 30,482,680 †Includes undistributed net investment income of $ — $ — $ 1,821,748 $ 1,692,587 $ 4,654,859 $ 4,675,623 $ 691,883 $ 784,013 Trust Shares Issued and Redeemed Sold 42,552,656 43,924,902 393,394 378,153 1,253,054 1,500,127 218,414 301,498 Issued for distributions reinvested — — 296,119 100,605 780,847 793,764 80,247 81,094 Redeemed (43,527,282 ) (44,497,316 ) (264,808 ) (304,550 ) (855,036 ) (753,826 ) (288,676 ) (389,217 ) Net increase (decrease) in trust shares outstanding (974,626 ) (572,414 ) 424,705 174,208 1,178,865 1,540,065 9,985 (6,625 ) 138 See notes to financial statements 139 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS LIMITED DURATION GROWTH & INCOME INTERNATIONAL INVESTMENT GRADE HIGH QUALITY BOND Year Ended December 31 * Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 5,622,556 $ 5,578,291 $ 1,463,608 $ 1,519,549 $ 1,701,642 $ 1,985,511 $ (32,501 ) Net realized gain on investments and foreign currency transactions 25,731,545 21,689,011 2,973,428 6,064,283 1,216,895 752,575 233 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 4,161,730 105,622,192 (1,381,288 ) 623,668 538,790 (3,197,695 ) (6,408 ) Net increase (decrease) in net assets resulting from operations 35,515,831 132,889,494 3,055,748 8,207,500 3,457,327 (459,609 ) (38,676 ) Distributions to Shareholders Net investment income (5,573,499 ) (6,511,151 ) (1,447,791 ) (1,658,517 ) (2,449,388 ) (2,247,136 ) — Net realized gains (3,093,486 ) — Total distributions (8,666,985 ) (6,511,151 ) (1,447,791 ) (1,658,517 ) (2,449,388 ) (2,247,136 ) — Trust Share Transactions Proceeds from shares sold 9,943,269 10,668,396 5,628,877 5,452,191 5,433,008 6,934,948 2,619,930 Reinvestment of distributions 8,666,985 6,511,151 1,447,791 1,658,517 2,449,388 2,247,136 — Cost of shares redeemed (27,285,089 ) (26,371,797 ) (5,892,325 ) (6,963,696 ) (4,251,021 ) (5,376,721 ) (19,995 ) Net increase (decrease) from trust share transactions (8,674,835 ) (9,192,250 ) 1,184,343 147,012 3,631,375 3,805,363 2,599,935 Net increase in net assets 18,174,011 117,186,093 2,792,300 6,695,995 4,639,314 1,098,618 2,561,259 Net Assets Beginning of year 474,422,594 357,236,501 128,481,406 121,785,411 58,563,402 57,464,784 — End of year † $ 492,596,605 $ 474,422,594 $ 131,273,706 $ 128,481,406 $ 63,202,716 $ 58,563,402 $ 2,561,259 †Includes undistributed net investment income (deficit) of $ 5,622,557 $ 5,573,481 $ 1,462,187 $ 1,477,791 $ 1,541,764 $ 1,682,913 $ (1,646 ) Trust Shares Issued and Redeemed Sold 218,789 264,218 265,505 269,539 490,396 626,140 265,066 Issued for distributions reinvested 197,516 185,980 69,372 82,719 226,167 201,537 — Redeemed (600,449 ) (682,069 ) (277,543 ) (343,605 ) (384,124 ) (483,891 ) (2,037 ) Net increase (decrease) in trust shares outstanding (184,144 ) (231,871 ) 57,334 8,653 332,439 343,786 263,029 *From July 1, 2014 (commencement of operations) to December 31, 2014. 140 See notes to financial statements 141 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS OPPORTUNITY SELECT GROWTH SPECIAL SITUATIONS TARGET MATURITY 2015 Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 60,296 $ (38,939 ) $ 167,049 $ 125,765 $ 1,331,338 $ 948,778 $ 884,671 $ 961,281 Net realized gain (loss) on investments (326,693 ) 24,772 2,393,581 2,889,317 9,214,245 34,411,827 212,133 385,833 Net unrealized appreciation (depreciation) of investments 1,563,896 1,689,676 2,427,906 5,421,909 1,898,988 12,833,797 (1,096,401 ) (1,392,216 ) Net increase (decrease) in net assets resulting from operations 1,297,499 1,675,509 4,988,536 8,436,991 12,444,571 48,194,402 403 (45,102 ) Distributions to Shareholders Net investment income — — (125,761 ) (134,084 ) (948,767 ) (1,691,850 ) (961,279 ) (1,016,095 ) Net realized gains (7,787 ) — (41,015 ) — (33,976,971 ) (7,848,959 ) (383,900 ) (325,271 ) Total distributions (7,787 ) — (166,776 ) (134,084 ) (34,925,738 ) (9,540,809 ) (1,345,179 ) (1,341,366 ) Trust Share Transactions Proceeds from shares sold 13,087,780 11,208,177 5,841,359 4,491,084 5,127,856 4,585,685 724,447 487,495 Reinvestment of distributions 7,787 — 166,776 134,084 34,925,738 9,540,809 1,345,179 1,341,366 Cost of shares redeemed (532,614 ) (285,448 ) (2,249,337 ) (2,297,644 ) (9,841,042 ) (11,211,160 ) (3,726,820 ) (3,984,977 ) Net increase (decrease) from trust share transactions 12,562,953 10,922,729 3,758,798 2,327,524 30,212,552 2,915,334 (1,657,194 ) (2,156,116 ) Net increase (decrease) in net assets 13,852,665 12,598,238 8,580,558 10,630,431 7,731,385 41,568,927 (3,001,970 ) (3,542,584 ) Net Assets Beginning of year 13,627,184 1,028,946 35,006,205 24,375,774 201,214,124 159,645,197 20,755,898 24,298,482 End of year † $ 27,479,849 $ 13,627,184 $ 43,586,763 $ 35,006,205 $ 208,945,509 $ 201,214,124 $ 17,753,928 $ 20,755,898 †Includes undistributed net investment income of $ 60,296 $ — $ 167,049 $ 125,763 $ 1,331,339 $ 948,774 $ 884,671 $ 961,274 Trust Shares Issued and Redeemed Sold 915,743 887,333 437,045 406,909 151,084 129,208 52,786 33,181 Issued for distributions reinvested 552 — 12,878 13,422 1,082,297 303,172 98,260 91,312 Redeemed (37,007 ) (21,893 ) (168,982 ) (205,666 ) (291,150 ) (326,530 ) (267,514 ) (268,363 ) Net increase (decrease) in trust shares outstanding 879,288 865,440 280,941 214,665 942,231 105,850 (116,468 ) (143,870 ) 142 See notes to financial statements 143 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS TOTAL RETURN Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ 199,218 $ 9,564 Net realized loss on investments (39,546 ) (5,959 ) Net unrealized appreciation of investments 1,077,249 866,528 Net increase in net assets resulting from operations 1,236,921 870,133 Dividends to Shareholders Net investment income (17,034 ) — Trust Share Transactions Proceeds from shares sold 14,856,310 12,224,476 Reinvestment of dividends 17,034 — Cost of shares redeemed (939,053 ) (719,682 ) Net increase from trust share transactions 13,934,291 11,504,794 Net increase in net assets 15,154,178 12,374,927 Net Assets Beginning of year 13,442,295 1,067,368 End of year † $ 28,596,473 $ 13,442,295 †Includes undistributed net investment income of $ 204,014 $ 9,540 Trust Shares Issued and Redeemed Sold 1,245,483 1,113,967 Issued for dividends reinvested 1,461 — Redeemed (78,453 ) (64,176 ) Net increase in trust shares outstanding 1,168,491 1,049,791 144 See notes to financial statements Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS December 31, 2014 1. Significant Accounting Policies —First Investors Life Series Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Cash Management Fund, Equity Income Fund (formerly Value Fund), Fund For Income (formerly High Yield Fund), Government Fund, Growth & Income Fund, International Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund, Opportunity Fund, Select Growth Fund, Special Situations Fund (formerly Discovery Fund), Target Maturity 2015 Fund and Total Return Fund (each a “Fund”, collectively, “the Funds”), and accounts separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of December 31, 2014 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Equity Income Fund seeks total return. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund seeks long-term growth of capital and current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Limited Duration High Quality Bond Fund seeks current income consistent with low volatility of principal. Opportunity Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Target Maturity 2015 Fund seeks a predictable compounded investment return for investors who hold their Fund shares until the Fund’s maturity, consistent with the preservation of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. 145 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2014 A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities or an authorized pricing service. Fixed Income securities, other than short-term debt securities that mature in 60 days or less and securities held by the Cash Management Fund, are priced based upon valuations that are provided by a pricing service. Other securities may also be priced based upon valuations that are provided by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If First Investors Management Company, Inc.’s (“FIMCO”) Valuation Committee decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use estimates from a pricing service to fair value foreign equity securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. 146 In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed U.S. Government and U.S. Government Agency securities, loan participations, asset backed securities and pass through certificates are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by FIMCO’s Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of the unobservable valuation inputs. 147 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2014 The aggregate value by input level, as of December 31, 2014, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. B. Federal Income Tax—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2014, capital loss carryovers were as follows: Not Subject to Expiration Fund Total 2015 2016 2017 2018 Long Term Short Term Fund For Income $ 19,630,623 $ 433,726 $ 3,694,844 $ 15,502,053 $ — $ — $ — Government 587,472 37,942 — 549,530 International 11,232,146 — 1,810,164 8,389,229 1,032,753 — — Investment Grade 1,905,026 — 759,925 1,145,101 — — — Opportunity 288,052 — 288,052 Total Return 40,068 — 40,068 As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2011–2013, or expected to be taken in the Funds’ 2014 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Foreign Currency Translations and Transactions—The accounting records of the International Fund (the “Fund”) are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, 148 dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. The Fund may enter into spot currency transactions in connection with the settlement of transactions in securities traded in foreign currency to manage exposure to foreign exchange risk between the trade date and the settlement date of such transactions. The Fund could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to Shareholders—The Separate Accounts, which own the shares of the Funds, will receive all dividends and other distributions by them. All dividends and distributions are reinvested by the Separate Accounts in additional shares of the distributing Funds. Distributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sale losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. E. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. F. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts 149 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2014 of revenue and expense during the reporting period. Actual results could differ from those estimates. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds and the Funds segregate assets for these transactions on the first business day following the date the securities are purchased. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond premiums and discounts are accreted or amortized using the interest method. Interest income on zero coupon bonds and step bonds is accrued daily at the effective interest rate. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon, custodian for the Cash Management, Fund For Income, Government, Investment Grade, Limited Duration High Quality Bond and Target Maturity 2015 Funds, may provide credits against custodian charges based on uninvested cash balances of the Funds. For the year ended December 31, 2014, the Funds received credits in the amount of $2,034. Brown Brothers Harriman & Co. serves as custodian for the Equity Income, Growth & Income, International, Opportunity, Select Growth, Special Situations and Total Return Funds. Certain of the Funds reduced expenses through brokerage service arrangements. For the year ended December 31, 2014, the Equity Income, Growth & Income, Opportunity, Special Situations and Total Return Funds’ expenses were reduced by a total of $6,037 under these arrangements. 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts for which a Fund is an investment option. 3. Security Transactions —For the year ended December 31, 2014, purchases and sales (including paydowns on Fund For Income, Government Fund, Limited Duration High Quality Bond Fund, and Total Return Fund) of securities and long-term U.S. Government obligations (excluding short-term U.S. Government obligations, foreign currencies and short-term securities), were as follows: 150 Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Equity Income $ 25,849,067 $ 24,179,967 $ — $ — Fund For Income 46,370,754 38,381,625 — — Government 22,874,051 20,966,489 8,377,894 9,769,482 Growth & Income 102,443,526 113,850,614 — — International 41,282,240 36,501,610 — — Investment Grade 30,692,083 26,741,829 — — Limited Duration High Quality Bond 2,054,692 66,016 540,352 90,204 Opportunity 18,630,570 5,917,914 — — Select Growth 17,695,768 13,778,115 — — Special Situations 81,725,306 83,719,137 — — Target Maturity 2015 — 148,949 — 2,940,635 Total Return 20,668,297 9,262,193 2,328,211 693,601 At December 31, 2014, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Net Gross Gross Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (Depreciation) Equity Income $ 78,107,648 $ 31,689,711 $ 1,555,662 $ 30,134,049 Fund For Income 96,415,995 1,494,258 4,051,833 (2,557,575 ) Government 29,613,651 465,237 332,408 132,829 Growth & Income 286,448,951 210,654,032 5,947,648 204,706,384 International 96,978,222 35,832,425 2,073,007 33,759,418 Investment Grade 59,479,694 2,174,490 459,711 1,714,779 Limited Duration High Quality Bond 2,437,529 380 8,434 (8,054 ) Opportunity 23,442,382 3,952,709 735,780 3,216,929 Select Growth 29,803,606 12,751,481 211,810 12,539,671 Special Situations 165,601,612 46,878,092 4,686,529 42,191,563 Target Maturity 2015 17,070,364 697,767 — 697,767 Total Return 26,233,343 2,313,439 490,370 1,823,069 151 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2014 4. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trust are officers of the Trust’s investment adviser, FIMCO and its transfer agent, Administrative Data Management Corp. (“ADM”). Trustees of the Trust who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the year ended December 31, 2014, total trustee fees accrued by the Funds amounted to $65,936. The Investment Advisory Agreement provides as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the year ended December 31, 2014, FIMCO has voluntarily waived $45,951 in advisory fees on Government Fund, $91,874 in advisory fees on Investment Grade Fund, $1,149 in advisory fees on Limited Duration High Quality Bond Fund and $28,848 in advisory fees on Target Maturity 2015 Fund. During the year ended December 31, 2014, FIMCO has voluntarily waived $39,375 in advisory fees to limit the Cash Management Fund’s overall expense ratio to .60%. Also, FIMCO has voluntarily waived an additional $35,412 in advisory fees and assumed $16,273 of other Cash Management Fund expenses to prevent a negative yield on the Fund’s shares. For the year ended December 31, 2014, total advisory fees accrued to FIMCO were $9,061,158 of which $242,609 was voluntarily waived by FIMCO as noted above. Muzinich & Co., Inc. serves as investment subadviser to Fund For Income, Vontobel Asset Management, Inc. serves as investment subadviser to International Fund and Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. The subadvisers are paid by FIMCO and not by the Funds. 5. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, 144A securities are deemed to be liquid. At December 31, 2014, the Fund For Income held one hundred eighteen 144A securities with an aggregate value of $33,753,306 representing 34.2% of the Fund’s net assets, the Government Fund held one 144A security with a value of $243,087 representing .8%. of the Fund’s net assets, the Investment Grade Fund held twenty-one 144A securities with an aggregate value of $7,941,352 representing 12.6% of the Fund’s net assets and the Total Return Fund held five 144A securities with an aggregate value of $535,673 representing 1.9% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At 152 December 31, 2014, the Cash Management Fund held two Section 4(2) securities with an aggregate value of $999,731 representing 10.0% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 6. Derivatives —Some of the Funds may invest in derivatives such as futures contracts and options on futures contracts (“options”), to increase income, hedge against changes in interest rates or enhance potential return. The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for, among other purposes, the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as “initial margin.” An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of a Fund’s obligation to or from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. 153 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2014 To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, including: (1) dependence on the ability of the Funds’ investment adviser, FIMCO to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If FIMCO’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. For the year ended December 31, 2014, the Funds had no investments in interest rate futures contracts or options. 7. High Yield Credit Risk —The investments of Fund For Income in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for the holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 8. Tax Components of Capital and Distributions to Shareholders —The tax character of distributions declared for the years ended December 31, 2014 and 2013 were as follows: Distributions Distributions Declared in 2014 Declared in 2013 Ordinary Long-Term Ordinary Long-Term Fund Income Capital Gain Total Income Capital Gain Total Equity Income $1,692,587 $ 4,129,117 $ 5,821,704 $1,722,352 $ — $1,722,352 Fund For Income 5,169,204 — 5,169,204 5,167,402 — 5,167,402 Government 784,013 — 784,013 821,479 — 821,479 Growth & Income 5,573,482 3,093,503 8,666,985 6,511,151 — 6,511,151 International 1,447,791 — 1,447,791 1,658,517 — 1,658,517 Investment Grade 2,449,388 — 2,449,388 2,247,136 — 2,247,136 Opportunity — 7,787 7,787 — — — Select Growth 125,763 41,013 166,776 134,084 — 134,084 Special Situations 6,191,671 28,734,067 34,925,738 3,382,573 6,158,236 9,540,809 Target Maturity 2015 961,279 383,900 1,345,179 1,016,090 325,276 1,341,366 Total Return 17,034 — 17,034 — — — 154 As of December 31, 2014, the components of distributable earnings (deficit) on a tax basis were as follows: Total Undistributed Accumulated Capital Unrealized Distributable Ordinary Capital Loss Appreciation Earnings Fund Income Gains Carryover (Depreciation
